 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 604 J. O. Mory, Inc. and International Brotherhood of Electrical Workers, Local Union No. 305 and Sheet Metal Workers™ International Association, Local Union No. 20 a/w Sheet Metal Workers™ International Association, AFLŒCIO. Cases 25ŒCAŒ23625, 25ŒCAŒ24410, and 25ŒCAŒ24805Œ1 August 27, 1998 DECISION AND ORDER BY CHAIRMAN GOULD AND MEMBERS LIEBMAN           AND HURTGEN The issue presented to the Board in this case is whether the judge correctly found that the Respondent violated Section 8(a)(3) and (1) of the Act by refusing to consider for employment or to hire seven applicants be-cause of their apparent intention to organize the Respon-dent™s employees on behalf of the International Brother-hood of Electrical Workers, Local Union No. 305 (IBEW).1  The Board has considered the decision and the record in light of the exceptions and briefs2 and has de-cided to affirm the judge™s rulings, findings,3 and conclu-sions only to the extent consistent with this Decision and Order.  Specifically, we reverse the judge and find that the General Counsel has failed to prove that the Respon-dent refused to consider or hire any job applicants for antiunion reasons.4 The Respondent has operated as a general construction contractor for over 100 years.  Its employees have never been represented by a union.  It receives an average of 150Œ200 applications annually.  Its officials interview about 20Œ25 percent of those applicants. At the time relevant to this proceeding, Tamra Hunt was the Respondent™s personnel director.  Her duties included reviewing the applications, assessing job avail-ability, and deciding whether the applicant should be interviewed.  Hunt credibly testified about several crite-ria that she used in reviewing applications.  One factor was a comparison of the Respondent™s wages with the past or desired wages of the applicant.  Hunt explained that it was the Respondent™s ﬁcommon practiceﬂ not to hire, at entry level positions, applicants who were cur-rently earning more than the Respondent was paying.  She said that this policy reflected the Respondent™s con-cern about the applicant™s interest in staying with the Respondent for more than a temporary period.                                                            1 On July 17, 1997, Administrative Law Judge Earl E. Shamwell, Jr. issued the attached decision.  The Respondent filed exceptions and a supporting brief.  The General Counsel filed limited exceptions and a brief in support of the judge™s decision. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. 2 The Respondent has requested oral argument.  The Respondent™s request is denied as the record, exceptions, and briefs adequately pre-sent the issues and positions of the parties. 3 The Respondent has excepted to some of the judge™s credibility findings.  The Board™s established policy is not to overrule an adminis-trative law judge™s credibility resolutions unless the clear preponder-ance of all the relevant evidence convinces us that they are incorrect.  Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).  We have carefully examined the record and find no basis for reversing the findings. 4 There are no exceptions to the judge™s finding that the Respondent did not discriminate against two applicants (Langmeyer and Lepper) who were IBEW members or against seven applicants who were mem-bers of the Sheet Metal Workers Union. In July and August 1994, seven IBEW electricians (the remaining alleged discriminatees in this case) filed job applications with the Respondent.  The manner of appli-cation and/or information on the applications clearly conveyed to the Respondent both the union affiliation of these applicants and their intent to organize the Respon-dent™s employees.  Indeed, union organizer Michael Closson hand-delivered a batch of these applications, including his own, and also submitted a business card disclosing his status as IBEW business representative.  IBEW Business Agent Harold Wasson likewise submit-ted both his application and a business card to the Re-spondent.  The Respondent did not interview or hire any of these applicants for available jobs during the period from July 1994 to November 1996.  It did attempt to hire 6 of 13 known union members who applied for work during the summer of 1994. Hunt indicated that the wage comparison factor was critical to her determination not to interview or hire any of the seven IBEW applicants.  There is uncontroverted evidence that the Respondent relied on this same wage criterion during this time period to reject five other ap-plicants, none of whom were known to be affiliated with a union or with an organizational effort.  On the other hand, one of those union members whom the Respondent attempted to hire was IBEW electrician Phillip Dirig.  He applied for work on July 18, 1994.  His application indi-cated that his present and past earnings at union scale were substantially higher than the Respondent™s wages.  Hunt contacted Dirig with the apparent intent to hire him, but he told her that he was already working. In October 1995, six members of the Sheet Metal Workers Union responded to the Respondent™ newspaper advertisements by appearing as a group to apply for jobs.  All six applicants wore union insignia.  Paid union organizer John Kereszturi led the group and gave the Respondent™s receptionist a business card disclosing his organizer status.  The Respondent, through Hunt, hired Kereszturi a year later.  She twice attempted unsuccess-fully to hire one other applicant (James Till), interviewed but did not hire another (John Tafelski), attempted un-successfully to arrange interviews with two other appli-cants (Terry Anspaugh and Michael Starnes), and never contacted Kelly Ullery, the sixth member of the Sheet Metal Workers who applied in October 1995. The General Counsel argued before the judge that the Respondent unlawfully refused to consider or hire both the IBEW and Sheet Metal Workers applicant groups because of their intent to organize the Respondent™s em-326 NLRB No. 61  J. O. MORY, INC. 605 ployees.  The judge recommended dismissal of all allega-
tions relating to the Sheet Metal Workers™applicants.  
There are no exceptions to this recommendation. 
In assessing whether the General Counsel met the ini-
tial burden of proving that union animus was a motivat-

ing factor in the Respondent™s refusal to consider or offer 
employment to the alleged IBEW discriminatees, the 
judge found no independent evidence of animus.  He 
emphasized, however, the testimony of the Respondent™s 
officials indicating th
at they would clearly prefer not to 
have unions and union contracts for its operations.  Al-
though acknowledging that su
ch a preference ﬁin and of 
itself, does not establish necessarily an antiunion ani-
mus,ﬂ the judge nevertheless assumed, arguendo, that the 
General Counsel had met the initial evidentiary burden of 
proving antiunion motivation in the Respondent™s treat-
ment of the IBEW applicant group. 
The judge then proceeded to
 evaluate the Respondent™s 
defenses of its hiring actions.  He conceded that ﬁRe-

spondent™s employment criteria seems facially valid, and 
is reasonably and plausibly 
connected to its legitimate 
business or economic reasons and concerns.ﬂ  (There are 
no exceptions on this point.) Still, the judge found that 
the Respondent™s application of the critical wage crite-

rion to the seven alleged IBEW discriminatees was a 
pretext masking the intent to avoid hiring known union 
organizers.  In making this finding, the judge relied on 
the Respondent™s reaction to the application of IBEW 
electrician Phillip Dirig.  Personnel Director Hunt con-
tacted Dirig about his application even though he was 
making union scale wages which were substantially 
higher than the Respondent™s wages.  The Respondent 
did not hire Dirig because he was already employed, but 
the judge found that the Respondent would have hired 
him absent that factor.  He concluded that Hunt™s unex-
plained willingness to ignore the wage criterion when 
hiring someone who apparently posed no union organiza-
tional threat to the Respondent proved that the applica-
tion of this criterion to the IBEW organizer group was 
pretextual; and, in turn, he 
concluded that the pretextual 
reason given for failing to hire or consider hiring anyone 
from this group warranted the inference that animus 
against their organizational purpose motivated the Re-
spondent™s actions. 
In sum, the judge essentially found that the General 
Counsel has proven unlawful discrimination based on a 

single unexplained variance from facially valid hiring 

practices.  We disagree.  The preponderance of credible 
evidence here weighs heavily against any finding of pre-
text or of inferring that anim
us against a threatened union 
organizational effort motivated the Respondent in its 
rejection of the IBEW appli
cants.  Indeed, the judge™s 
own findings and conclusions show that: (1) Apart from 

the inference drawn by the judge from what we find to be 
a mistaken finding of pretex
t, there is no evidence of 
animus borne by the Respondent against union members 
or union organizers.  As the judge himself acknowl-

edged, the strong preference of the Respondent™s offi-
cials that its operation remain nonunion is not, standing 
alone, sufficient evidence of animus.  (2) The Respon-
dent interviewed, hired, or attempted to hire known un-
ion members during the period at issue here.  (3) The 
Respondent interviewed, hired, or attempted to hire 

known Sheet Metal Workers™ organizers whose wage 
history apparently posed no bar to their consideration 
under the Hunt™s hiring criteria.  There is no record basis 
for distinguishing between the organizational ﬁthreatﬂ 
posed to the Respondent™s operations by Sheet Metal 
Workers in 1995 and the organizational ﬁthreatﬂ posed 
by IBEW in 1994.  (4) The Respondent relied on the 
wage comparison criterion in declining to consider or 
hire several persons who applied during the same time 
period as the IBEW group but were not known by the 
Respondent to be union organizers. 
Under the foregoing circumstances, we find that the 
single departure from normal, legitimate hiring policyŠ
i.e., the attempt to hire IBEW member Dirig in spite of 

his apparently disqualifying wage historyŠfalls short of 
proving disparate treatment or
 pretext in the application 
of that policy to the IBEW organizer group.  We further 
conclude that the General Counsel has failed to meet the 
burden of proving that animus against union organizing 
motivated the Respondent™s treatment of applications 

from the seven alleged IBEW discriminatees.  We shall 
therefore dismiss the complaint in its entirety. 
ORDER The complaint is dismissed. 
  Steve Robles, Esq., 
for the General Counsel
.. 
Thomas M. Kimbrough, Esq., and
 H. Joseph Cohen, Esq. (Bar-
rett & McNagny), 
of Fort Wayne, Indiana, for the Respon-
dent. Michael L. Closson Sr
., for Charging Party International Broth-
erhood of Electrical Workers, Local Union No. 305. 
John Kereszturi, for Charging Party Sheet Metal Workers™ 
International Association, Local Union No. 20
. DECISION STATEMENT OF THE 
CASE EARL E. S
HAMWELL
 JR., Administrative Law Judge.  This 
case was tried before me in Kendallville, Indiana, on February 
3-4, 1997, pursuant to unfair labor practice charges initially filed on December 5, 1994, by the International Brotherhood of 
Electrical Workers, Local Union No. 305 (IBEW), in Case 25Œ
CAŒ23625 and by the Sheet Metal 
Workers™ International As-
sociation, Local Union No. 20 (the Sheet Metal Union), in Case 
25ŒCAŒ24410 on January 11, 1996, and Case 25ŒCAŒ24805Œ1 
on July 18, 1996, against J. O. Mory, Inc. (the Company or 
Respondent).  On July 10 and 26, 1996, the National Labor 
Relations Board, by the Regional Director for Region 25, is-
sued amended complaints in Cases 25ŒCAŒ24410 and 25ŒCAŒ
24805-1.  On December 31, 1996, the Regional Director for 
Region 25 issued an order consolidating the afore-mentioned 
cases.  At the hearing, counsel
 for the General Counsel (the 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 606 General Counsel or GC) moved 
to amend further the consoli-dated complaint, which amendments were granted by me with 
no objection from Respondent™s attorney.
1  The consolidated 
complaint, as amended, allege
s that Respondent violated Sec-
tion 8(a)(1) and (3) of the Act by unlawfully refusing to hire or 
consider for hire certain name
d applicants for employment 
because of their (IBEW and Sheet Metal) union membership, 
union activities, other concerted protected activities, and to 
discourage employees from engaging in these activities. 
Respondent filed an answer in which it denied that it violated 
the Act in any way. 
On the entire record in this case, including posthearing briefs 
filed by the General Counsel and Respondent, and on my ob-
servation of  the demeanor of th
e witness, I make the following. 
FINDINGS OF FACT
 I. JURISDICTION
 At all material times, the Respondent, a corporation with a 
principal office and place of business located in South Milford, 

Indiana, and various branch offices and places of business lo-
cated in Fort Wayne, Avilla, Syracuse, and Angola, Indiana, 
and Sturgis, Michigan, has been
 engaged in the construction 
industry.  Respondent admits, and I find, that for the 12-month 

period ending November 30, 1994, Respondent, in conducting 
its business operations, sold and shipped from its Indiana facili-
ties goods and services valued in excess of $50,000 directly to 
points outside the State of Indian
a.  For the same period, Re-spondent, in conducting its busin
ess operations, purchased and 
received at its Indi
ana facilities goods and services valued in 
excess of $50,000 directly from points outside of Indiana.  The 
Respondent further admits, and I fi
nd, that it is an employer 
engaged in commerce within the meaning of Section 2(2), (6), 
and (7) of the National Labor Relations Act (the Act). 
II.  THE LABOR ORGANIZATIONS INVOLVED
 Respondent admits, and I find, th
at at all material times the 
IBEW and Sheet Metal Unions ha
ve been labor organizations 
within the meaning of Section 2(5) of the Act. 
III.  THE ALLEGED UNFAIR LABOR PRACTICES
 A.  Background 
1.  Respondent™s business
 Respondent is a general construction contractor whose op-
erations include mechanical plumbing, electrical fire protection, 
engineering, sheet metal and 
related functions.  Respondent performs commercial, industrial, and residential work.  Re-
spondent has been in operation for over 100 years and during 
this period has never been a 
ﬁunionﬂ company.  Respondent 
employs an average of approximately 180Œ250 employees at 

any given time.  The Company performs all types of construc-
tion work. Respondent™s principal office 
and place of business is lo-
cated in South Milford, Indian
a.  Most of Respondent™s busi-ness is conducted in southern Indiana, but its operations extend, 
                                                          
                                                           
1 The General Counsel amended the complaint as follows: 
(1) Alleged discriminatees Ri
chard Chandler and Harold 
Wasson were struck from subpar. 5(b) of said complaint; Wasson, 
however, remained as an allege
d discriminatee in subparagraph 
5(a). 
(2) August 3, 1994, was added to subpar. 5(a) of the com-
plaint. 
to a limited extent, to southwestern Michigan.  Respondent 
employs a variety of trades in its business, including electrical, 
plumbing, sheet metal, mechanic
al welding, and heating venti-
lation and air-condition (HVAC) employees and related trades.  
These employees work in Respondent™s facilities and in the 
field. 
The principal officers and admitt
ed supervisors and agents of 
the Respondent are:
2  Gene Mory, president; John Mory, secre-
tary; Michael Rowe, vice president; Tom Knott, treasurer; Dean 

Polly, office manager for the Fort Wayne office; and Tamra 
ﬁTammyﬂ Hunt, personnel director.
3 2.  Respondent™s hiring agentŠTamra ﬁTammyﬂ Hunt 
Hunt was the person principally responsible for hiring at J. 
O. Mory during the relevant period.  Hunt™s duties included the 
recruitment and placement of applicants for employment at the 
Company.  She reviewed applications, determined who would 
or would not be interviewed, 
made, kept, and maintained em-
ployee files, contacted potential employees and, in general, 

applied and implemented the J. O. Mory hiring procedures, 
policies, and practices. 
Hunt did not have an assigned st
aff or an assistant to help 
with the performance of her hiring duties, but consulted with 
other company foremen and supe
rvisors to evaluate applica-
tions regarding positions and techni
cal aspects beyond her ken.  
The receptionist at Respondent™s South Milford office, how-
ever, would assist her somewhat by meeting and greeting walk-
in applicants, taking their applic
ations, and forwarding these to 
Hunt.  Moreover, when the Company was in a particularly 
needful hiring mode and required employees with certain skills 
or even for all trades, Hunt ma
de use of third-party referral 
services, billboards, and newspaper advertisements.  The record 
is clear that as a practical ma
tter during the relevant period, 
Respondent™s hiring ﬁdepartment,ﬂ 
as it were, was Hunt.  Ac-
cordingly, the primary issue for resolution, the failure to con-
sider to hire or hire certain a
lleged discriminatees, centers on 
her conduct and activities as Re
spondent™s principal hiring 
agent, as well as her enunciated
 statements about what Respon-
dent™s hiring practices, policies,
 and procedures were, and how 
she applied and implemented them. 
3.  The Respondent™s hiring polic
ies, practices, and procedures 
Hunt related Respondent™s hiri
ng policies practices and pro-
cedures during the time she acted as personnel director. 
J. O. Mory receives an av
erage 150-200 applications annu-
ally. Of that number, approximately 20-25 percent are inter-

viewed.  Generally, all applica
tions were forwarded to Hunt who determined if there was a vacancy and whether the appli-
cant should be considered for an interview.  Before any one 
was considered for an interview and employment, the applica-
tion had to first be considered by
 her.  Not all applicants re-
ceived an interview.  The process she used was described by 
her as a ﬁprocess of elimination,ﬂ with the objective being to 
 2 It was stipulated and agreed by Respondent at the hearing that all 
of these persons were supervisors and/or agents of the Respondent 
within the meaning of Sec. 2(11) and (13) of the Act. 
3 Hunt was Respondent™s personnel director for the period December 
1992 though August 1996; she currently holds the position of personnel 

assistant.  Respondent™s present personnel director is Jeanne Rippe.  No 
reason was given for Hunt™s change
 of jobs and Rippe, who attended 
the hearing, did not testify.  Rippe does not figure at all in this litiga-
tion.  All references to Respondent™s
 personnel director or hiring agent 
are to Hunt during her tenure in that capacity. 
 J. O. MORY, INC. 607 determine if a prospective employee was a good match for the 
Company, utilizing certain eligibility criteria.  Hunt would 
consult with various company supervisors and foremen to as-
certain whether the position was still available and their views 
on the ﬁfitﬂ of the applicant for the position.  Generally, these 
supervisors or foremen would be 
persons directly in charge of 
the applicant were 
he to be hired. 
Pursuant to the process of elimination, Hunt first considered 
the clarity of the application and whether it was complete or 

fully filled out.
4  She then checked the positions available 
against the position applied for; the wages being sought by the 

applicant and, finally, the location where the applicant resided 
(as compared to the location of the job).  After employing these 
criteria, she then determined 
if the applicant was good ﬁmatchﬂ 
for the Company.  Another inte
gral and important determinant 
of whether a person received an interview was the applicant™s 
calling in to check on the status of his application.  In most 
cases, Hunt would only schedule interviews, assuming a prior 
determination that there was a go
od match of the applicant with 
the Company, for persons
 who had called back. 
With respect to wages sought by 
the applicant, Hunt testified 
that it was the position of the Company, based on experience, 
that if a person has been making significantly or substantially 
higher wages than the Company was offering for the same 
skills and experience, that person would use a J. O. Mory job as 
a temporary job and, at the next better opportunity, would 
leave. Hunt testified that this 
ﬁcauses the Company to have to 
go through more training when we have to go through the hir-
ing process again . . . .  So it is very costly to the Company and 
it alsoŠwhen we have a high turnover rate, it impacts the mo-
rale of the other employees working also.ﬂ (Tr. 317.)  Accord-
ing to Hunt, it was always th
e ﬁcommon practiceﬂ of the Com-
pany not to hire applicants at
 entry-level positions who were 
currently earning higher wages if the Company could avoid it.
5  Consequently, the Company™s app
lication asks of the applicant 

the salary desired, ﬁSo that we have a basis to go by, to know 
whether the person is going to make a good match for the posi-
tion or not.ﬂ (Tr. 318.) 
Hunt also testified that J. O. Mory utilized third-party re-
cruitment sources to fill various positions.  However, these 
sources were used sparingly or occasionally to place unskilled 
workers in the Company shop facilities and only rarely for their 
skilled labor needs.  Hunt noted that the Company generally 
sought employees willing to make a long-term commitment and 
that the employees who come 
through the recruitment sources 
were usually looking for short-te
rm employment.  Also, these 
recruitment sources charge a fee 
which Hunt testified could be 
as much as 45 to 50 percent on top of (additional to) the wages 

the Company pays the selected employee. However, there were 
advantages in using temporary wo
rkers, such as being able to 
terminate or release them easily.  Given the choice between a 
                                                          
                                                           
4 Hunt did not expressly include sk
ills and experience of the appli-
cant as part of her criteria for employ
ment.  However, I conclude that in 
her consultations with supervisors and foremen, these matters were 
discussed and considered for each applicant.  It would be nonsensical 
not to consider the applicant™s skills and experience to perform skilled 
work. 5 Hunt testified in response to a question from Respondent™s counsel 
regarding the frequency of the app
lication of this hiring practice. 
A. It would always be the practice.  I am not saying that it 
didn™t happen, depending on need, and circumstances, but I would 
say that that would be the ge
neral practice, yes. [Tr. 317Œ318.] 
qualified temporary referral and 
a qualified walk-in candidate 
for a position, both being equally good matches for the Com-
pany, Hunt would select the wa
lk-in because of the referral 
fees. 
Hunt denied specifically disc
riminating against union appli-
cants by setting aside their appl
ications or by not giving them 
the same consideration as othe
r nonunion applicants.  Hunt also 
testified that she was unaware of any other individual at the 
Company who had knowingly discriminatorily set aside any 
union applications.  Hunt also st
ated that she was unaware of 
any company policies (and, presumably, she herself employed 
none) wherein union applicants were given different considera-
tion from other nonunion applicants. 
4.  Respondent™s recruitment and hiring efforts              
during the relevant period 
Beginning in earnest in July and August 1994,
6 and continu-
ing off and on through the Spring and Fall of 1996, Respondent 
admits that at various times it
 placed recruitment advertise-
ments in newspapers and also utilized billboards and third-party referral services, in an effort to
 fill positions in several trades 
and occupations within its area 
of operations.  The recruitment efforts were spurred by Responde
nt™s stated continued growth 
and expansion of its business during the period in question.
7  I 
would find that during the covere
d period, there were positions 
(number unknown) available and open for   at Respondent™s 
various facilities and that Responde
nt had concrete plans to fill 
these positions. B. The IBEW Applications 
In July and August 1994, certain members of the IBEW, in 
response to newspaper advertisements, billboards, and by word 
of mouth in the electrical trade,
 applied for employment with 
Respondent.  IBEW electricians 
Tim Geary, Michael Geary, 
Roger Clayton, Harley Adams and Russell McCann submitted 
applications and resumes to
 Respondent which were hand-carried by Michael Closson, an IBEW member and paid organ-
izer, to Respondent™s Fort Wayne office, on July 21, 1994.  At 
the same time, Closson also su
bmitted his own application and 
resume.8  Another IBEW member, Harold Wasson, personally 
 6 As will be evident later in this decision, Respondent was hiring in-
dividuals for employment in the various trades as early as April 1994.  
However, the material time frame 
pertinent to the instant matter was 
July 1994 through November 1996. 
7 The Respondent admits, and the record herein supports, a finding 
that J. O. Mory in July 1994 was seeking qualified residential electrical, 

plumbing, and HVAC installation wo
rkers; and in the period October 
1995 through November 1996, at various
 times was seeking individuals 
for HVAC positions, journeyman sheet metal workers, and other work-

ers.  Again, the number of positions was not disclosed for any periods.  
However, because the record clearly
 supports a finding that Respondent 
was ﬁbusyﬂ and ﬁswampedﬂ with wo
rk, clearly it needed workers in 
probably substantial numbers in the various trades. 
8 Closson testified that he also submitted a completed application for 
one other IBEW union member, Joe Langmeyer.  This is disputed by 
Respondent and the matter of Langmeyer™s™ application will be dis-
cussed infra.  Langmeyer also was never hired by Respondent.  The 
IBEW union charges that another IBEW union member, William Lep-
per, also made application with Respondent in July 1994.  This applica-
tion, too, is disputed and w
ill be discussed at length infra
.  Lepper also 
was never hired by Respondent. 
IBEW union member Richard Chandler was also originally included 
in this group of electrician applicants but was stricken from the com-
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 608 submitted applications to Respondent in July and August 1994.
9  None of the IBEW members were hired by Respondent. 
1.  The IBEW individual cases
 Michael Closson 
Closson testified at the hearing.  Closson currently works as 
a paid organizer for the IBEW Union and has worked in its 
employ for approximately 3 years;
 he is a licensed journeyman 
electrician.
10  Closson became aware of Respondent™s hiring 
efforts in early July 1994 by word of mouth among the union 
membership and through notices on billboards in the Fort 
Wayne area.  Closson, along with business managers from the 
Sheet Metal Workers,
11 went to Respondent™s Fort Wayne of-
fice on July 21, 1994, determined
 that Respondent was hiring 
and submitted his application and business card,
12 along with 
the applications and resumes of 
several IBEW members.  Clos-son testified that the union applications dropped off by him 
were for Harley Adams, Timothy Geary (T. Geary), Michael 
Geary (M. Geary), Roger Clayto
n, Joseph Langmeyer, William 
Lepper, Russell McCann, and Harold Wasson.
13  Closson was 
advised by the receptionist that the applications would be for-
warded for review to Dean Polly, Respondent™s Fort Wayne 
office manager. 
On July 26, 1994, Closson call
ed the Fort Wayne office and 
asked to speak to Polly who was not available. Closson again 
called Respondent™s Fort Wayne office on July 28, 1994, and 
asked for Polly who again was not
 available.  Closson called 
Respondent on July 29, 1994, but this time called the South 
Milford office and reached Hunt.  Closson asked Hunt if she 
had received the (IBEW) applications from the Fort Wayne 
office.  Hunt told Closson that she had, but that she had not had 
time to review them.  Closson left the matter at that; but later he 
became aware of Respondent™s continuing recruitment efforts 
for journeyman electricians in November 1994 through news-
paper ads.  Closson was never 
contacted by Respondent regard-
ing his application. 
Hunt testified regarding her handling of the IBEW appli-
cants.  Hunt™s version of these events differs materially from 
Closson™s.  According to Hunt, Clayton, Adams, T. Geary, M. 
Geary, and Russell McCann applied in person (but as a group) 
on July 11, 1994.  She says, ﬁI 
received them all togetherŠthey 
came into the office together an
d dropped them off.ﬂ (Tr. 321.)  
As to applicants Closson and Wasson, Hunt testified that Re-
                                                                                            
                                                           
plaint by the General Counsel.  Respondent also denies ever having 
received his application. 
9 Respondent claims it never receive
d Wasson™s July application, but 
does not dispute receipt of Wasson™s August application. 
10 It was stipulated and agreed by the General Counsel that Closson 
has been gainfully employed by Garfield Electric and the IBEW since 
Closson submitted his application to Respondent. 
11 It is not clear whether this person, identified by Closson as Dave 
Platt, was affiliated with Sheet Metal Union Local 20 (one of the 

Charging Parties here).  Platt and the unidentified pipefitter were not 
called as witnesses by the General Counsel. 
12 Closson™s business card was not attached to his applicationŠG.C. 
Exh. 6Šnd presumably was lost.  Ho
wever, Closson said that his busi-
ness card clearly showed that he wa
s an IBEW ﬁrepresentative.ﬂ  How-
ever, his application also clearly shows his union employment; there-
fore, Respondent™s knowledge that he
 was a paid union organizer, in 
my view, is not disputed. 
13 There is a dispute as to whether these applications included those 
of alleged discriminatees Joseph Langmeyer, William Lepper, and 
Harold Wasson, to be discussed infra
. spondent received their applications from them in person on 
July 21 and in August 1994, respectively.  I have credited Clos-
son™s version of the delivery and 
receipt of the applications of 
Clayton, Adams, T. Geary, M. Geary, and McCann.  It is clear 
from the record herein that Hunt was not directly involved in 
the intake of applications which were generally received by a 

Company receptionist and then forwarded to Hunt.  Further-
more, Hunt, herself, was not c
onfident about the circumstances 
surrounding the receipt of the applications of the five union 

members in question.
14 Accordingly, I conclude that 
the applications from Clayton, 
Adams, the Gearys, McCann, and 
Closson, himself, were all 
delivered by Closson to Respondent on July 21, 1994. 
Regarding Closson, Hunt said that she considered his appli-
cation, but did not consider him 
for employment because first, 
he was currently employed with the IBEW local; second, his 
salary was (union) scale and as
 a union organizer, he was mak-
ing considerably more than what Respondent would pay. 
Hunt was not asked whether she ever tried to contact Clos-
son about his application, so 
I assume she did not, which is 
consistent with Closson™s test
imony that he was never con-
tacted. 
As with all of the IBEW alleged discriminatees, Respondent 
contends that based on its empl
oyment criteria, Closson was 
justifiably not hired.  I note th
at Closson™s application clearly 
states in the part asking for Salary
 Desired, that he is ﬁopenﬂ (to 
negotiation).  Notable also is the 
fact that the other elements of 
the Respondent™s employment criteria were evidently not ap-

plied; most pointedly, the criterion which placed emphasis on 
the applicant™s calling back to 
check on his application, which Closson did so on several occasions.  I note that Closson™s 

qualifications are clearly not di
sputed and that although he was 
currently employed by the Union, he was a bona fide applicant 
for employment.
 Harley Adams 
Harley Adams is a journeyman electrician according to his 
application, submitted to Res
pondent by Michael Closson on 
his behalf on July 21, 1994.
15  Adams did not testify at the hear-
ing.  Respondent acknowledged r
eceipt of Adams™ application, 

considered by Tammy Hunt who did not personally interview 
Adams, did not contact him abou
t this application and did not 
hire him. 
Hunt testified that Adams was 
not hired because his applica-
tion indicated he earned anywhere from $13 per hour up to 
$18.45 at his last job.  According to Hunt, Adams was 
not hold-ing a journeyman™s card.  Thus, Hunt concluded that Adams 
was not hireable because he di
d not have the necessary jour-
neyman™s card and, moreover, was making substantially higher 

wages than Respondent was offering journeymen with a card. 
Hunt did not contact Adams to verify his journeyman status 
or his wages which, according to his application, was a ﬁnego-
tiableﬂ item.  Adams™ application calls for a response covering 
ﬁSubjects of Special Study and/or Licenses Held.ﬂ  Adams 
respondedŠﬁJ.I.W.ﬂŠwhich I interpret to mean Journeyman 
 14 Hunt testified (regarding the subm
ission of these five IBEW appli-
cations): 
As far as the applications that 
I have here and exactly who was 
there, I can™t say for sure. [Tr. 321.] 
15 Adams™ application is contained in G.C. Exh. 2. 
 J. O. MORY, INC. 609 Inside Wireman.16  Hunt, on the other hand, concluded that 
Adams did not possess a journeyman™s card and did not explain 
how she drew this conclusion.  Clearly, Hunt did not investi-
gate further than the four corners of the application.  Closson 
testified about Adams™ expe
rience and background and indi-
cated that Adams had 20 years™ experience (journeyman status 

occurs at the completion of 5 years™ experience) and was li-
censed in Allen County, Indi
ana, to do electrical work.
17  I 
would conclude that Adams was 
a qualified and licensed jour-
neyman electrician at the time of this application and a bona 
fide applicant for employment. 
Timothy 
ﬁTimﬂ Geary T. Geary, according to his application, is a licensed jour-
neyman electrician. 
 T. Geary did not testify at the hearing.  
Closson submitted this application to Respondent on July 21, 
1994, on T. Geary™s behalf.
 18 Hunt acknowledged receipt of 
T. Geary™s application and 
considered it along with the ot
her IBEW applications during the 
July 1994 recruitment campaign. 
 Hunt did not personally in-
terview him and did not hire him. 
Hunt testified that she was aware of T. Geary™s union affilia-
tion, as his application indicate
d he was currently an ﬁelectri-
cian J.I.W.ﬂ (journeyman in
side wireman) making $35 per 
hour.  T. Geary™s application indicated that he desired a salary 
of $40 per hour for the foreman™s position for which he was 
applying.  Hunt viewed this sala
ry request as way out of line for 
what Respondent would pay anyone 
at J. O. Mory™s and basi-
cally for this reason, alone, did no
t hire T. Geary.  Hunt did not 
elaborate as to the nature of 
the foreman™s jobŠwhether it was 
a supervisory position and, acco
rdingly, possibly not covered 
by the Act.  However, Res
pondent did not defend on this 
ground.  Thus, I would conclude that this foreman™s position 

was not supervisory; and, therefore is covered by the Act. 
Based on his application, and H
unt™s testimony, T. Geary™s 
qualifications as an electrician/foreman are not in dispute.
19  I 
would conclude, irrespective of his being currently employed 
by the IBEW, he was a bona fide
 applicant for employment. 
Hunt made her decision not to hire T. Geary solely on the 
basis of the wage related part
 of the Company™s employment 
criteria and, in effect, did not engage in her ﬁprocess of elimina-
tionﬂ approach in not hiring him.
  Hunt, without contacting T. 
Geary, assumed that his salary
 demand would make him a poor 
fit for employment at J. O. Mory. 
Michael Geary M. Geary is a licensed journeyman electrician
20 according to 
his application which was submitted to Respondent on July 21, 
1994, by IBEW member Michael Closson on his (M. Geary™s) 
                                                          
                                                           
16 In support of this interpretation, see, e.g., G.C. Exh. 8, Harold 
Wasson™s resume which uses the description ﬁjourneyman inside wire-
manﬂ; the testimony of William Lepper at Tr. 133, in which he used the 
description journeyman inside wire
man; and the testimony of Joseph 
Langmeyer at Tr. 143, who also refers
 to his rating and skill level as a 
journeyman inside wireman. 
17 I credit Closson™s testimony re
garding his knowledge of Adams™ 
background, experience and licensing status. 
18 T. Geary™s application is contained in G.C. Exh. 9. 
19 Closson testified that T. Geary had 17Œ18 years™ experience and 
consistent with his application, T.
 Geary was licensed in Allen County, 
Indiana, to do electrical work. 
20 M. Geary™s application is containe
d in G.C. Exh. 10 and indicates 
that he holds electrical licenses in 
Allen and Dekalb Counties (Indiana). 
behalf.  M. Geary did not testify at the hearing; however, his 
application was acknowledged to 
have been received and con-
sidered by Hunt who did not pe
rsonally interview M. Geary. 
Hunt testified that Respondent did not hire M. Geary because 
he was currently employ
ed at Shambaugh Electric21 at $20.21 per hour.  Hunt noted that M. G
eary™s application also stated 
that his reason for wanting to leave Shambaugh was to better 

himself and make more money.  
M. Geary™s application stated 
that he desired a salary of $21 per hour.  Hunt testified that M. 
Geary was not hired because he (M. Geary) was employed at a 
higher wage and, to her, he woul
d not, on that basis, have made 
a good match for J. O. Mory.  Hunt did not check with the ap-
plicant to advise him, that J. 
O. Mory™s wage structure was not 
commensurate with his salary de
sire.  Hunt assumed that his 
salary was not comparable w
ith the wages budgeted for the 
position.  Hunt evidently appl
ied no other components of the Respondent™s employment criteria to reach her decision not to 
hire M. Geary. 
Roger Clayton 
Clayton did not testify at the hearing.  Clayton, according to 
his application, is a licensed journeyman electrician.
22  Clay-
ton™s application was submitted to Respondent by Closson on 
July 21, 1994, along with the other IBEW members. Hunt ac-
knowledges Respondent™s receipt of his application and that 
Clayton was not personally interv
iewed.  However, Clayton™s 
application was considered by her along with other applications 

she received from the IBEW during July 1994. 
Hunt testified that Clayton wa
s not hired by Respondent for 
several reasons.  First, Hunt noted that at the time of the Com-
pany™s placing of the advertis
ements seeking employees, the 
Company was looking for skilled labor; however, the Company 
did not, in the course of time, 
actually hire skilled workers.  
Rather, the Company opted to bring in apprentices to ﬁmatch 

upﬂ with their own journeymen.
23  Hunt also noted from Clay-
ton™s application that he (Clayt
on) was presently employed (at 
Service Electric
24) and that he was making $20 (plus) per hour 
as an electrician.  
Hunt reasoned Clayton would not be 
ﬁhappyﬂ at J. O. Mory were he 
to be hired because he would 
be making significantly less money.
  Hunt testified that J. O. 
Mory was paying in July 1994 approximately $11 per hour for 
an electrician position, consid
ering one™s experience.  Hunt testified that beginning or entry-
level electricians in 1994 were 
paid approximately $9 per hour.
25 Hunt never contacted Clayton re
garding his application, and 
therefore never advised him of 
Respondent™s decision to hire 
only apprentice-level employees
26 or to discuss wages.  Irre-
 21 Hunt had testified that she was aware that some of Respondent™s 
competitors were so-called union companies, but was not sure of all 
their names.  However, with respect to Shambaugh, she was sure this 
was a unionized company. 
22 Clayton™s application is contained in G.C. Exh. 11 and indicates 
that he is licensed in Allen County.  Closson also testified to this fact. 
23 This justification for not hiring 
was first advanced by Respondent 
in Clayton™s case. 
24 I decline to infer that Hunt (Respondent) knew that Service Elec-
tric was a union company, as the General Counsel argues (
B E & K 
Construction Co.
, 321 NLRB 561 fn. 2 (1996)). 
25 This basically corresponds to Respondent™s wage structure set out 
in R. Exhs. A and B for licensed jo
urneymen electricians with Clay-
ton™s experience. 
26 Respondent did not produce any documentation for this policy 
change.  Thus, it appears Respondent seems to have 
shifted 
or 
changed
  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 610 spective of the policy change, H
unt seems to have relied most 
heavily on the wage criterion.  That is, Clayton, according to 
his application, wa
s making substantially more than Respon-
dent was paying and in spite of 
his being ﬁopenﬂ as to desired 
salary, Hunt reasoned that he (Clayton) would not be a good 
match for the Company. 
Russell McCann 
McCann testified at the hearing.
  McCann is a member of the 
IBEW and has held membership since 1968.  He has been a 
licensed journeyman electrician for over 20 years.  McCann has 
also served for over 20 years as a fifth year instructor with the 
IBEW Joint Apprenticeship Training Committee (JATC).
27 McCann testified that during July 1994, he was 
unemployed 
and inquired of Closson about 
work availability (through the 
hiring hall), and Closson informed him about Respondent™s 

hiring efforts and its soliciti
ng of applications.  McCann ob-
tained an application from Closson, completed it on July 11, 
1994, and returned it to Closson who, McCann understood, 
submitted it to Respondent on July 21, 1994.  McCann, who 
applied for an electrician/fo
reman position, was never con-
tacted by Respondent about hi
s application for employment. 
Hunt testified regarding her 
handling of McCann™s applica-
tion which she acknowledged was received by her as part of the 
IBEW applications in July 199
4.  She did not hire McCann 
because he was currently 
employed
28 and desired a salary of 
$26.60 per hour which Hunt understood to be more in line with 
union wages or ﬁscale.ﬂ
29 McCann™s application makes his union affiliation clear, and 
Hunt herself knew McCann was part of the Closson group of 
applicants.  While Hunt says she rejected McCann because he 
was employed, I note that Hunt herself admitted that she hired 
at least two other non-IBEW applicantsŠPatrick Garrett in 
                                                                                            
                                                           
in part the hiring criteria for Clayton alone, which, in my view, casts a 
shadow over Respondent™s rationale
 for not hiring him.  (Cf. 
Falcone 
Electric Corp., 308 NLRB 1042 (1992) (payroll records produced by 
company to show no one was hired during the relevant period of al-
leged discrimination.)  Also, I note th
at respect to alleged discriminatee 
Adams (previously discussed), Hunt
 rejected him for employment 
because Adams™ application indicated
 that he had not achieved jour-neyman status.  Clayton, however, by contrast, was rejected by Hunt 
because he had achieved journeyman status.  These applications were 

submitted contemporaneously. 
27 McCann™s application is contained in G.C. Exh. 13, which clearly 
states that he is a licensed journe
yman electrician in Allen County and 
has taught electrical apprenticeship for 21 years.  Hunt testified that she 
recognized that union membership of 
applicants by reference to the 
JATC.  28 On cross-examination, McCann was directed to his application by 
Respondent™s counsel.  The application indicated that he was then 
employed at Claxton Electric.  McCann reluctantly admitted that he 
was employed at the time.  Thus, I fi
nd that at the time of his applica-
tion, he was 
not unemployed as he earlier testified.  However, in the 
context of  this case, I do not conclude he was irredeemably impeached; 

rather, I find that his testimony is otherwise generally reliable and 
credible. 29 Hunt clearly indicated that she was familiar with ﬁscaleﬂ as a term 
denoting union wages as opposed to other wages or pay structures.  For 
instance, in speaking of IBEW applic
ant Michael Closson, she testified: 
Again, he was currently employed.   He was employed at the 
IBEW local.  He has on here [t
he application] that he wasŠ
the 
salary that he was making was scale
, that his position was as or-
ganizer and 
from the other applications that I received I would 
know that he is already making considerably more than what we 

would be employing someone at
 [emphasis added]. [Tr. 335.] 
June 1994 and Ronald Swangin in August 94Šwhen they were 
currently employed.  Notably, 
McCann™s qualifications are not 
seriously disputedŠhe was a qua
lified journeyman electrician, 
and I so find.  I also find that in spite of his then current em-
ployment with another compan
y, McCann was, nonetheless, a bona fide applicant for employment. 
Harold Wasson Harold Wasson testified at the hearing.  Wasson was an 
IBEW business agent from 1992 through 1995; he is currently 
retired from that position.  He has been a licensed journeyman 
electrician for approximately 28 years.  Wasson became aware 
of Respondent™s hiring efforts through other union members.  
Wasson initially testified that he was then unemployed and 

went to J. O. Mory™s Fort Wayne office, filled out an applica-
tion on July 8, 1994, on the premises and submitted it to the 
company receptionist.
30  On July 13, 1994, Wasson made a 
telephone call to Respondent™s Li
ma Road (Fort Wayne) office 
to check on his application and wa
s instructed to call Hunt at 
the South Milford office.  When
 he called the South Milford 
office, he was told that Hunt was not in, but that he had to di-
rect everything to and through her.  Wasson left a message for 
Hunt to return his call as soon as possible, because ﬁ[He] really 
needed a job.ﬂ
31 On or about August 2, 1994, Wasson went to Respondent™s 
Avilla office and submitted another application along with his 
business card because, as he testified, he was seeking a job with 
Respondent wherever and whenever he could.
32  Wasson re-turned to Respondent™s South Milford office on August 22 and 
on August 23, to inquire about hi
s application and on each oc-casion was told that Hunt was not available.  Wasson, however, 
did manage to speak to Respondent™s vice president, Michael 
Rowe, to whom Wasson said he introduced himself as an 
IBEW business agent.  According to Wasson, Rowe said 
(among other things) that the Company was very busy 
(ﬁswampedﬂ) and asked him (Wasson) whether he possessed a 
Michigan (electrical) license. 
 On or about October 25, 1994, 
Wasson again visited the South Milford office and spoke to 
Gene Mory, Respondent™s secretary, whom he met by chance 
coming out of a local post office.  Wasson inquired of Mory 
whether Respondent was hiring 
electricians, to which Mory 
responded that the Company was definitely hiring.  Mory then 

took Wasson back through Respondent™s offices, introduced 
 30 Wasson™s July application was not physically produced at the 
hearing. IBEW Representative Michael Closson testified that he deliv-
ered Wasson™s application and resume (G.C. Exh. 8) to Respondent as 
part of a group of IBEW applications
.  I believe that Closson is mis-
taken relative to the delivery and submission of Wasson™s July and 
August application which I believe we
re delivered by Wasson himself, 
as he testified. I believe that th
e July application probably was inno-
cently lost or misplaced by Respondent. 
31 Actually, Wasson was employed at
 the time by the IBEW Union 
and making $20-$21 per hour during the time he was applying for work 
at J. O. Mory.  As to his employment status, it is clear that Wasson at 
the time was not telling Respondent™s 
agents the truth in order to get 
Respondent™s attention and secure employment.  Wasson™s August 
application clearly states that Wa
sson had left Shambaugh Electric on 
June 28, 1992, ﬁto go into the office.ﬂ  It does not indicate where he 
was employed, but a telephone numb
er is included.  Respondent has 
not asserted any defense of giving fals
e statements in  the application or 
by Wasson as grounds for not hiring him. 
32 Wasson also testified that he went to the Respondent™s Angola of-
fice on August 3, 1994, presumably, to check on his application; but he 
did not submit an application at that time. 
 J. O. MORY, INC. 611 him to Hunt and instructed Hunt to get the paperwork com-
pleted so that Wasson could be hired.  At the meeting, Wasson 
brought up the subject of his previously submitted applications 
with Hunt.  Hunt, whose office was being painted at the time, 
told Wasson she could not find his 
application.  Hunt also ac-
knowledged to Wasson that Respondent was swamped (with work).  On that occasion, Hunt interviewed Wasson at the of-
fice and asked him whether he was seeking a full-time posi-
tionŠhe was; whether he was 
willing to work overtimeŠhe 
was; whether he had reference
Šhe did; and whether he pre-
ferred commercial or industrial 
workŠhe had no preference.  
Hunt concluded the interview and 
advised that she would try to 
find his application, check his references, and get back with 
him in a couple of days.  On or about November 10, 1994, 
Wasson again called the South Milford office and once more spoke to Hunt.  Wasson asked her why she had not gotten back 

to him, and Hunt claimed that she had been too busy, and had 
not contacted Wasson™s references.  Wasson ended the conver-
sation by again reminding her that he was looking forward to 
her calling him back, because, ﬁ[He] really needed the job.ﬂ 
(Tr. 108.)  Wasson was never re-called by Respondent. 
Hunt explained her handli
ng of Wasson™s application.
33  Hunt did not hire Wasson because he was 
already employed at 
Shambaugh Electric34 as an electrician, and she knew thereby 
that he was making more there than he would receive at J. O. 
Mory.  Acknowledging one meeting 
with Wasson, Hunt stated 
that Wasson told her he was interested only in short-term em-
ploymentŠwork through the WinterŠbut she was only inter-
ested in employees willing to work for a longer time.  Accord-
ingly, Wasson was not hired by the Company.  Hunt did not 
mention the several calls made
 by Wasson to check on the 
status of his application; nor the time Gene Mory introduced 
Wasson to her.  Hunt did not reveal much of what happened at 
the interview with Wasson. 
I have examined Wasson™s app
lication (and resume), and I 
note at the time, Wasson was 
not
 employed by Shambaugh.  
Wasson, on his application, clearly stated that he had left that 
company in June 1992.  So, to the extent Hunt relied on his 
employment at Shambaugh to re
ject Wasson for employment, 
she was clearly in error. Hunt also determined that Wasson 

would not be a good match for the Company because he was 
making too much money, as comp
ared to J. O. Mory wages, 
although his application clearly states
 that as to salary desired, 
Wasson was ﬁopenﬂ (to negotiation). 
I was not impressed with Hunt™s testimony with respect to 
her handling of Wasson™s application.  On the other hand, Was-
son was not a very impressive witn
ess.  First, he testified that 
he was unemployed at the time 
of application, which was sim-
ply not true.  Second, he also se
emed to develop memory lapses 
on examination by the Respondent™s counsel, quite unlike his 
rather precise, forthright and 
unhesitating answers to the Gen-
eral Counsel™s questions.  In resolving this issue, I have considered both Hunt™s and 
Wasson™s testimonies, in toto
, re-garding Wasson™s application and would conclude that of the 

two, Wasson™s testimony is the more believable. 
In finding Wasson more credible, I have taken note that sig-
nificant aspects of his proffered testimony are unrebutted.  For 
                                                          
                                                           
33 As previously noted, Wasson™s 
personally submitted application is 
G.C. Exh. 7; G.C. Exh. 8 is a copy of his resume introduced by Clos-
son. 
34 Shambaugh was known by Hunt 
to be a ﬁunionﬂ contractor. 
instance, Wasson pointedly testified to his repeated checks on 
the status of his application and with Hunt in particular.  Hunt mentions merely one such possible meeting and does not dis-
cuss much, if at all, the intervie
w that Wasson says took place.  
Also, Hunt did not testify at al
l about the time Gene Mory in-
troduced Wasson to her and supposedly directed her to hire 
him.  It would seem that this was a most significant event, yet 
Hunt is silent as to what happ
ened at the meeting or if it took 
place at all.  For these reasons, combined with Hunt™s clearly 

mistaken reading of Wasson™s application, I would find and 
conclude that Wasson is the more
 credible witness with respect 
to material facts surrounding Wa
sson™s attempts to be em-
ployed at J. O. Mory. 
Wasson was clearly qualified fo
r an electrician™s position.  
Wasson had substantial experience in the trade, was licensed in 
two counties and, as far as Hunt knew, was desperately seeking 
employment at a time Responden
t desperately needed electri-
cians.  Although Wasson was not 
truthful at the time of his 
application to Respondent with re
spect to his true employment 
status, he was candid in admitting that one of his reasons for 
applying at J. O. Mory was to
 organize Respondent™s employ-
ees.  In spite of employment, he
 was in my view, nonetheless, a 
bona fide applicant for employment
.  I note on this point that 
one of Respondent™s executives 
evidently considered his em-
ployment as an IBEW business agent no barrier to employment 

at the Company and indeed wanted Hunt to hire him. 
2.  The disputed IBEW applications 
Joseph (Joe) Langmeyer 
Langmeyer testified at the hearing.  Langmeyer is a current 
member of the IBEW and has been a member since February 
1978.  Langmeyer has been a licensed journeyman ﬁinside 
wiremanﬂ (electrician) since 19
80.  Langmeyer learned of job 
openings at J. O. Mory through Mike Closson and through 
notices on billboards in July 
1994.  Langmeyer obtained an 
application from Closson, filled it 
out and returned it to Closson 
for submission to Respondent.  La
ngmeyer testified that Clos-
son told him he was going to submit it to J. O. Mory.  Lang-
meyer did not personally go to 
the Respondent™s offices to 
apply for a job and never called the Company to follow up on 
the status of his application. 
 Langmeyer was never contacted 
by Respondent. 
Hunt testified that Respondent
 never received Langmeyer™s 
application and he never was c
onsidered for employment for 

that reason.  As far as Hunt was concerned, Langmeyer never 
applied for employment, a fact confirmed by a search of com-
pany records which did not disclose any record of his having 
submitted an application for employment.
35 Closson testified that Langmeyer™s application was among 
those he submitted to Respondent
 on July 21, 1994, at Respon-
dent™s South Milford office.  On cross-examination by Respon-
dent™s counsel, Closson acknowle
dged that he did not have a 
copy of Langmeyer™s application,
 but explained that his copies 
 35 Because Respondent denied receipt of Langmeyer™s application, 
the General Counsel presented Langmeyer with a blank J. O. Mory 
application and asked him to explain 
his responses to the questions in 
the application.  Langmeyer was not a
ltogether sure of all of the actual 
responses he made.  However, based on the clear and firm responses he 

made regarding his background and 
experience and, by comparison to 
the other applicants, he was, in my view, a qualified licensed journey-

man electrician and was therefore at 
the time a bona fide applicant for 
employment. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 612 were possibly lost by the NLRB 
investigators to whom he had 
provided copies pursuant to the i
nvestigation of this case.  I 
note that Closson also testified that he submitted the application 
of another alleged IBEW union discriminatee, William Lepper, 
on July 21, 1994.  However, Lepper testified at the hearing that 
he personally submitted his applic
ation to Respondent.  Thus, 
while I have credited Closson™s previous testimony about cer-
tain other applications he left 
with Respondent, I 
believe he is mistaken in his belief that he delivered Langmeyer™s applica-

tion to Respondent (as he was with respect to Lepper). 
In any event, the General Counsel has the burden to show by 
a preponderance of the evidence each material element of the 
charge.  A crucial threshold point to be established regarding an 
alleged discriminatory refusal to
 hire is whether Respondent 
knew of an applicant™s intention or 
desire to be hired.  In regard 
to Langmeyer, I cannot find that 
Respondent actually received 
his application.  I note there has been no suggestion of irregu-

larities, questionable or underha
nded conduct with respect to 
records or record production by Respondent.  Therefore, at 

best, the evidence of Langmeyer™s
 purported application is in equipoise.  Accordingly, with re
spect to the charge of Respon-
dent™s alleged unlawful refusal 
to hire, or consider for hire, 
Langmeyer, the General Counsel 
has failed to meet his burden 
of proof regarding the threshold requirement that it be shown 
an application for employment was actually submitted to Re-

spondent.  Accordingly, I would 
dismiss the complaint as it relates to alleged discriminatee Langmeyer. 
William Lepper 
William Lepper testified at the hearing and stated that he was 
and is a member of the IBEW Union and became a member in 
February 1951.  Lepper is reti
red presently (as of January 
1995), but retired as a journeyman
 inside wireman.  He has been a journeyman electrici
an since 1958.  Lepper became 
aware of the Respondent™s recruitment efforts in July 1994 
through a local newspaper adver
tisement and decided to apply 
for a position.  Lepper told Closson of his plans to apply, but 
took it on himself to apply personal
ly.  Lepper testified that he 
went to the Respondent™s Lima
 Road (Fort Wayne) office, ob-
tained an application, filled it out, and turned it in to the com-
pany receptionist.  After submitting the application, about a 
week later, he saw another J. O. Mory advertisement almost 
identical to the first one.  This
 ad, however, stated that appli-
cants had to have a city or county (electrician™s) license.  On 

the next day, after reading this
 ad, Lepper went to the Lima 
Road office again and presented his license to the receptionist, 

who copied it and told him that it would be associated with his 
prior application. 
Lepper at the time was unemployed, having been laid off 
from a previous job in the middle of July 1994.  On cross-
examination, Lepper reiterated th
at he applied directly and 
personally for employment at the Company, and that no one 

had submitted an application on
 his behalf.  Lepper was not 
asked by either party whether he
 ever followed up on the status 
of his application (after supplem
enting it with his license) or 
whether he was ever contacted by the Company.  I assume by 

inference then that he made no additional status checks on his 
application. Respondent™s Hunt testified that to her knowledge, Lepper 
did not ever apply for a position at J. O. Mory and, accordingly, 
was never considered as a prospective employee.
36 I have stated earlier herein th
at it is the General Counsel™s 
burden to establish by a preponderance all facts material to the 
charge in question.  In my view, Lepper testified credibly re-
garding his attempt to get hired at J. O. Mory.  However, there 
is no reason to doubt Hunt™s denial of receipt of Lepper™s pa-
perwork.  Clearly, records can 
be innocently or inadvertently 
lost or misplaced.
37  In the absence of any proof of any allega-
tion of misconduct or irregularity in the keeping and production of records by Respondent, I ca
nnot disbelieve or discredit 
Hunt™s denial of receiving Lepper™s
 application.  On this point, 
it has been established beyond cav
il that applications during 
this period generally were submitted to Hunt through other 
persons, but it seems primarily through the South Milford re-
ceptionist, Nancy Clendenon.  Yet when given the opportunity 

to examine Clendenon, the Gene
ral Counsel did not question 
her about Lepper™s (or Langmeyer™s
) application, and thus was 
lost an opportunity to resolve the issue. 
Accordingly, I would find that
 while Lepper™s testimony of 
having submitted an application is generally credible, I also 
find that Respondent™s denial of receipt of his application is 
equally credible.  I note that there was a substantial volume of 
applications received by Resp
ondent during the period that 
Hunt received applications, and that a person who could per-

haps have shed light on the handling of Lepper™s (and Lang-
meyer™s) application was not exam
ined about the issue.  Ac-cordingly, I find that the General Counsel has not met his bur-

den of proof as to the alleged discriminatory failure to hire or 
consider for hire, Lepper.  I w
ould dismiss the complaint as to 
this charge. 
C.  The Sheet Metal Union Applications 
In October 1995, in response 
to newspaper advertisements 
placed by Respondent, five em
ployee/members 
of the Sheet 
Metal Union went to the Respondent™s South Milford facility as 
a group.  The Sheet Metal union members were Terry 
Anspaugh, John Tafelski, Kelly Ullery, John Kereszturi, and 
Michael Starnes and each appeared onsite wearing various 

union paraphernalia.  Each member obtained and submitted an 
application to J. O. Mory on 
October 9, 1995.  This group was acting on the instructions of Kereszturi, a paid Sheet Metal 
organizer, and each of these i
ndividuals were, themselves, paid 
employee-members of the Sheet Metal Union. With the excep-
tion of Kereszturi, who was hire
d approximately 1 year later, 
none of this group was ever hired by Respondent. 
                                                          
 36 As with Langmeyer, because Re
spondent denied receipt of Lep-
per™s application, the General Counsel presented a blank company 
application form and asked him to fi
ll it in on the witness stand as he 
did when he submitted it.  I was im
pressed with Lepper™s recall and his 
qualifications as a licensed journeyman electrician.  In my view, he was 

at the time fully qualified for the available electrician positions and was 
a bona fide applicant. 
37 Closson testified that NLRB inve
stigators possibly lost some of 
the Union™s records in the course of
 the investigation of this matter. 
 J. O. MORY, INC. 613 1.  The Sheet Metal individual cases
38 Terry Anspaugh Anspaugh testified at the hearing and related that he was a 
Sheet Metal Union member and has been a member for 5 years; 
he is currently a fourth year apprentice and was a third year 
apprentice in October 1995; and was and is employed by the 
Sheet Metal Union.  Anspaugh became aware of the Respon-
dent™s hiring efforts through ne
wspaper ads and, along with several other union members, went
 to the South Milford office 
to apply for any sheet metal worker job; Anspaugh wore a 
Sheet Metal Union hat at the time he applied.  Anspaugh com-pleted an application onsite, s
ubmitted it to the Respondent, and 
was told that Hunt was responsible for job interviews.  Ans-
paugh was not hired by J. O. Mory. 
Hunt testified and explained 
her handling of Anspaugh™s ap-
plication.  Hunt said that Anspaugh was not initially considered 
for employment, because the Company had decided not to fill 
the advertised positions, even 
though some persons had already 
been interviewed.
39  However, in March 1996, the Company 
had decided to hire again.  
Accordingly, on March 6, 1996, 
Hunt attempted to re-contact 
Anspaugh for possible employ-
ment and left a message with 
his wife to have Anspaugh call 
her (Hunt) for an interview.40  Anspaugh™s wife advised that Anspaugh was at school on that 
night. Anspaugh never called 
back, and was never heard from again by Respondent. 
On cross-examination by Respondent™s counsel, Anspaugh 
testified that he did not pers
onally receive the call from Hunt, 
but acknowledged that his wife did indeed receive the call from 
Hunt.  Anspaugh admitted that he never called Hunt back, be-
cause he never got the number and so he never returned Hunt™s 
call.
41 There is no genuine dispute as
 to Anspaugh™s qualifications for employment or Respondent™s knowledge of his employment 
with the Union, made manifest by 
his attire and his application.  
I would find and conclude that in
 spite of his employment with 
the Union, that he wa
s nevertheless a bona fide
 applicant.  Fur-
thermore, it is clear that Hunt did not initially consider Ans-
paugh for employment in October 1995.  However, I would 
find that Hunt did consider him for work in March 1996 based 
on his October application, wh
ich was the only application 
submitted by him to Respondent.  I would find that Anspaugh 

knew (by and through his wife) th
at he was being considered 
for employment at J. O. Mory, but decided not to follow up on 

Hunt™s call.  Accordingly, I 
would find that Anspaugh was not hired by Respondent, but his 
nonhiring was not based on any 
                                                          
                                                           
38 Alleged discriminatee Kelly Ullery
 will be discussed, infra, in a 
separate section of this decision. 
39 Respondent did not produce any records in support of this claim of 
a policy change.  However, the General Counsel offered no evidence to 
rebut this nor did he otherwise seek to
 discredit this testimony.  I would 
therefore credit Hunt™s testimony regarding this matter which was 
explained in greater detail through 
discussion of other applicants. 
40 Hunt stated that she made 
a note on Anspaugh™s applicationŠŒ 
G.C. Exhs. 18 and 18aŠof the call to Anspaugh™s wife on March 6, 
1996, and a note dated March 8, 1996, indicating ﬁno return call.ﬂ 
41 Anspaugh testified as follows in response to a question from Re-
spondent™s counsel: 
Q.  So you never bothered to try 
to call Ms. Hunt despite the fact 
that you knew that she worked at J.
 O. Mory at [the] South Milford 
office to schedule an interview? 
A.  Correct. [Tr. 229.] 
unlawful motive or reason cognizable under the Act.  Accord-
ingly, I would dismiss the 
complaint as to Anspaugh. 
John Tafelski Tafelski testified at the hearing and related that he has been a 
member of the Sheet Metal Uni
on for approximately 7 years; 
he currently is a fourth year apprentice.  Tafelski was and is a 

paid Sheet Metal Union organizer.  During October 1995, Ta-felski learned of possible job ope
nings at J. O. Mory through 
newspaper advertisements.  On October 9, 1995, he and several 

other Sheet Metal union members went to Respondent™s South 
Milford office as a group and there made application for an 
opening.  The group all entered together and were each wearing 
some form of (Sheet Metal) union attire (hats and/or jackets).
42  Tafelski, himself, was  wearing 
a union hat and jacket.  Tafelski 
filled out an application for employment as a service tech and 
HVAC installer43 and submitted it to Respondent through its 
receptionist.  Tafelski said that he was not interviewed on that 
date because Tammy Hunt was not 
available.  Tafelski called 
on two subsequent occasions to check on the status of his appli-
cation and finally reached Hunt. 
 Hunt scheduled an interview 
for October 28, 1995.  On the appoi
nted date, Tafelski met with Hunt at the South Milford office; 
no one else was present at this 
interview session.
 44 According to Tafelski, Hunt basically discussed the Com-
pany™s benefits and programs, inquired about his experience, 
his willingness to travel to the Syracuse area (where the job 
presumably was) and discussed the wages of the position.  Ta-
felski also stated that Hunt asked him if he were willing to still 
work for the Union, because his application indicated he was 
currently a union organizer.  Tafe
lski, in response to these in-
quiries, told her his experien
ce was in both commercial and 
industrial sheet metal, and that 
traveling to the Syracuse area 
presented no problem for him. 
Tafelski made no comment re-
garding wages, but he advised H
unt that he would continue to 
work for the Union if he was hired.  The interview concluded, 
according to Tafelski, by Hunt™s advising him that she would 

have to talk to a foreman who w
ould, in turn, talk to him; and 
then the foreman and she would evaluate him and reach a hiring 
decision. 
After this interview, Tafels
ki, on October 27, 1995, called 
the South Milford office and inquir
ed about his application.  He 
spoke to Hunt who advised that the Company was still inter-

viewing candidates and she would note his call. Tafelski was 
never re-contacted by Respondent. 
Hunt testified and explained he
r version of these events.  
Hunt acknowledged that his application was received by her, 
along with the application of other members of the Sheet Metal 
Union workers on October 9, 1995.  Hunt knew at the time that 
Tafelski was a union organizer by
 virtue of his application 
which indicated he wa
s applying for a service technician or 
 42 Tafelski stated that he was in the company of John Kereszturi, 
Terry Anspaugh, Kelly Ullery, Mich
ael Starnes, and another whose 
name he could not remember except that this person, like Starnes, was 
from the Fort Wayne area. 
43 Tafelski was a third-year Sheet Metal apprentice at the time.  He 
also possessed a chauffeur™s license and a certificate for universal re-
covery and reclaiming.  These licenses would appear to have no appli-
cation to or bearing on Tafelski™s 
qualifications for the job he sought 
with J. O. Mory.  Tafelski™s application is G.C. Exh. 14. 
44 Tafelski was accompanied to the 
South Milford office by Michael 
Starnes who was purportedly checking 
on his application.  Starnes was 
not present during this interview. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 614 HVAC installer position.  Disputi
ng Tafelski, Hunt says that 
she interviewed Tafelski on the 
same day he dropped off his 
application and that at that time,
 he was wearing his union hat.  
Hunt, on direct examination by Respondent™s counsel, ex-
plained why she did not hire Tafelski.  First, Hunt reiterated her 
prior testimony that the advert
ised positions were not filled 
because of a downturn in the Company™s business and the deci-
sion to use the existing South 
Milford employees for a pro-
posed expansion of work in the Syracuse area.  Second (and 

this was evidently the more important stated reason for not 
hiring Tafelski) was Tafelski
™s unpleasant and intimidating 
attitude and behavior during th
e interview which led her to 
conclude that he would not be 
a ﬁgood matchﬂ for J. O. Mory.  
Hunt found Tafelski to be ﬁpretty 
offensiveﬁ and that she felt he was trying to intimidate her, i.e., by asking 
her more questions than she of him; by providing very short (abrupt) answers to her 
questions and not providing much 
in the way of information; 
and by being more aggressive th
an one should be in an inter-
view.  For instance, Tafelski, according to Hunt, raised the 
subject of his union organizer st
atus and very sarcastically 
asked whether union status did not bother her.  Hunt replied: 
 [H]is union affiliation did not make
 a difference to me but that 
my job was to find the best match for the position that I was 
looking for and part of that is 
for full time work with J. O. 
Mory. [Tr. 365.] 
 Hunt went on to say: 
 By him [sic] [Tafelski™s] doing that through the interview 
process, I felt that I was the oneŠI was going through an in-
terrogation rather than going th
rough an interview. [Tr., id.] 
 Hunt was not asked by either party anything about conversa-
tions with Tafelski about his qu
alifications, work experience, 
willingness to travel to Syracuse or wages.  I would credit Ta-
felski™s testimony as 
to these conversations.  However, I do not 
credit Tafelski™s testimony, first 
as to the date of the interview 
and second that Hunt raised the issue of his involvement with 
the Union in the course of the interview.  On these points, I find 
that Hunt was eminently more cr
edible and I conclude that her 
version of the date and other aspects of their encounter are 

more believable.  In evaluating the credibility of Tafelski 
(Hunt), I have carefully consider
ed pertinent parts of his testi-
mony and his demeanor on the 
stand, and I have found him 
wanting as a fully credible witne
ss.  Notably, Tafelski was not 
sure of his responses, was hesita
nt, evasive, changed his testi-
mony and, in fact, was in my view somewhat untruthful.  For 
example, Tafelski, on direct ex
amination in response to a ques-
tion from the General Counsel about his experience, said ﬁI told 
her commercial and residential.ﬂ Tafelski answered later that he 
had done residential work.  When he was asked for whom and 
when had he done such residential work, he unresponsively 
answered, ﬁI learned it in school
.ﬂ (Tr. 182.)  Tafelski then 
responded confusingly that he ha
d done residential work, ﬁnot 
for an employee [sic] but I done [sic] a few [jobs] for personal 
people.ﬂ (Tr. 182.)  Tafelski fina
lly admitted that he had never 
worked for a contractor doing residential work. 
In response to another question from the General Counsel 
regarding the location of the new position, Tafelski said, ﬁI 

think, it was the Syracuse area or something she was talking 
about.ﬂ (Tr. 178.)  On cross-examination, the following ex-
change took place between Tafe
lski and Respondent™s counsel: 
 Q.  During the interview pr
ocess, it was your under-
standing that the job was for the Syracuse area? 
A.  No. [Tr. 180.] 
 When he replied no, the following exchange occurred between 

Respondent™s counsel and Tafelski: 
 Q.  I thought you testified that she said it was for  
. . . . . A.  She mentioned that.  She said they  
. . . . . Q.  Okay.  So during the course of the interview, she 
said that the job position that they were looking for was  
. . . . . A.  She asked. 
Q.  the Syracuse area? 
A.  Right.  She asked me would there be a problem for 
me to travel in that area and I told her no. [Tr. 182.] 
 Hunt, on the other hand, was direct in her responses and 
seemed candid and forthright.  I note, that in spite of her 
awareness of the unfair labor practice charges here, and Tafel-ski™s union affiliation, she candidly expressed her views of him 
as a candidate for employment. 
 Hunt™s testimony makes clear 
that Tafelski did not impress her, and in fact had offended her.  

She did not mince or equivocate about what happened at the 
interview.  Accordingly, I tend to believe her when she stated 
that Tafelski brought up the Union in the interview.  I also be-
lieve Hunt™s testimony regard
ing her perceptions about and 
reactions to Tafelski™s behavior at the interview.  As to Tafel-
ski™s qualifications for service technician and/or HVAC in-staller, I find him qualified for these jobs, and that irrespective of his union employment, he was a bona fide applicant. 
However, I also find and conclude that it is both plausible and reasonable for Hunt as a hi
ring agent to conclude that a 
person exhibiting the behavior she 
attributed to Tafelski on that 
basis would not be a suitable employee.  I believe Hunt decided 
not to hire Tafelski for these reasons and not because of his 
union activity or involvement.  
Accordingly, I would dismiss 
the complaint as to Tafelski. 
Michael Starnes 
Sheet Metal union member Michael Starnes testified at the 
hearing.  Starnes has been a member of the Union for approxi-

mately 5 years and at the time 
of his application for employ-
ment at J. O. Mory, his appli
cation indicated that he was a 
third-year apprentice.  Starnes became aware of Respondent™s 
hiring efforts in October 1995 through newspaper advertise-
ments.  Accompanied by fe
llow union members Kereszturi, 
Till, and individuals described 
as his three apprentices from 
South Bend,45 Starnes made application for a HVAC installer 
position at the Company™s South Milford facility.  All of the 
group were wearing some form of union insignia or 
paraphernalia, and St
arnes was wearing a union hat.  After 
completing his application and submitting it, Starnes learned 
that Hunt was responsible for hiring.  Starnes made several 
calls to the Company during October 1995 to check on his 
application and  specifically  asked  for  Hunt.  On  each  
occasion, he  was  told  that  Hunt  was  not  available  but  that  
his  call  would be noted. 
                                                          
 45 Presumably, Sheet Metal union me
mbers Tafelski, Anspaugh, and 
Ullery.  Starnes testified that Kere
szturi organized the group and they 
all went in together to apply for work. 
 J. O. MORY, INC. 615 Starnes reached Hunt sometim
e in November 1995 by tele-
phone and conversed with her.  In that call, according to Star-nes, Hunt indicated that the Company was looking for workers 
for its Michigan area of operations and inquired of his (Star-
nes™) willingness to work in this area.  Starnes indicated to 
Hunt that he was willing to work in Michigan. 
According to Starnes, Hunt st
ated that she would make note 
on his application of the call; and the conversation ended.  To 
his knowledge, Starnes said that 
he was never contacted by the 
Company regarding his application. 
Hunt testified regarding Starne
s™ application and explained 
her handling of his application.  
Hunt did not attempt to or con-sider Starnes for hire in October 1995, because the Company 
elected not to fill these positions.
46  However, on February 22, 
1996, she unsuccessfully attempted 
to reach Starnes to schedule 
an interview, but she left a message for him.  On the following 
day (February 23), Hunt called Starnes™ number and got no 
answer.  Hunt again called on February 26 and left a message 
for Starnes.  Hunt made her last attempt to reach Starnes on 
March 1 and left a message aski
ng whether he was still inter-
ested in employment and to leave a message with the reception-
ist if she (Hunt) were not availabl
e.  Hunt pointed to her hand-
written notations on Starnes™ application (GC Exh. 16) to cor-

roborate her attempts to at l
east schedule an interview for 
Starnes.  Hunt was not asked by Respondent™s counsel about 
any conversation that she may have had with Starnes prior to 
her February-March telephone call.  I will assume this conver-
sation occurred, crediting Starnes here.  I also credit Starnes 
repeated attempts to check on his application during 
1995, in-cluding a November or December 1995 visit by Starnes to Re-

spondent™s Fort Wayne facility.
47 As to any messages from Hunt 
in February and March 1996, 
Starnes testified that he does 
not recall receiving any such mes-
sage either personally or thro
ugh his roommate at the time. 
Starnes specifically denied re
ceiving any messages on his an-
swering machine.  On this issue of whether Respondent, through Hunt, attempted to contact Starnes for purposes of 
1996 possible employment with the Company, I credit Hunt™s 
testimony over Starnes.  I note th
at Hunt testified that gener-
ally, it was her regular practice 
to annotate an 
application re-
garding various and sundry job rela
ted matters and, in Starnes™ 
case, this practice was clearly followed.  I also note that Starnes 
testified that during the time of the purported calls from Hunt, 
he began full-time employment
 with another contractorŠaround mid-February 1996Šaround the time Hunt commenced 
her calls.  Therefore, in all likelihood, Starnes could have 
missed her calls.  Starnes further testified that he never even 
consulted with his roommate 
about any calls regarding em-
ployment from J. O. Mory.  Furt
hermore, Starnes testified that 
he discontinued his status 
calls in 1995 and never made checkup calls to Respondent in 1996. 
                                                          
                                                           
46 Previously discussed. 
47 Starnes testified that approxima
tely in November or December 
1995, he and fellow union member Till went to the Respondent™s Fort 
Wayne office in response to a billboard sign that said apply within for 
work.  However, because of their 
applications at the South Milford 
office, Starnes and Till were told by 
the receptionist that they need not 
reapply at Fort Wayne, that those 
applications would also be good for 
the Fort Wayne jobs. 
Thus, I believe that Hunt considered Starnes for employment 
based on his October 1995 application.
48 Consequently, as to Starnes, 
I would find and conclude as 
follows:  Respondent was clearly aware of Starnes™ union af-
filiation at the time of his application for employment on Octo-
ber 9, 1995; that Respondent, based on that application, consid-
ered Starnes qualified for possible employment with the Com-
pany; Respondent, through its agent Hunt, in good faith repeat-
edly and earnestly attempted to 
contact Starnes to schedule an 
interview for possible employment with the Company.  Starnes, 
for reasons beyond the control of
 Respondent, did not receive 
the messages regarding Respondent
™s interest in interviewing 
him for possible employment.  
Starnes made no independent 
efforts to check on the status of
 his application after December 
1995 and at no time in 1996 through the present. 
Accordingly, I would find and 
conclude that Respondent did 
not violate the Act in not hiring
 alleged discriminatee Starnes, 
and the complaint should be dismissed as to him. 
James Till Till testified at the hearing.  Till has been a member of the 
Sheet Metal Union for approximately 5 years and currently is a 
fourth year apprentice; he was a third year apprentice employed 
by the Sheet Metal Union on October 9, 1995, when he made 

application for a sheet metal inst
aller position at J. O. Mory.  
Till at that time wore union insignia, a union ball cap.  Till, like 

Ullery, completed his applicati
on at the South Milford office 
and submitted it to the receptionist who advised him that Hunt 

was responsible for hiring.  Till checked on the status of his 
application periodically and ultimately 
reached Hunt who 
scheduled an interview for October 19, 1995, at the South Mil-

ford office.  Till was interviewed by Hunt as scheduled.  Till™s 
interview with Hunt covered hi
s experience and his willingness 
to travel. According to Till, Hunt said that the Company was 
looking to fill 
residential 
sheet metal installers, and she noted 
that Till™s experience was most
ly in commercial and industrial 
areas.  In response, Till advised Hunt that, first, travel would 
pose no problem for him.  Second, 
he told her that he had not 
done any residential work, but he 
considered residential install-
ing no more difficult than comme
rcial or industrial; it was (in 
his view) in effect the same type 
of work but on a smaller scale.  
Two weeks later, Till and fe
llow union member Starnes saw a 
lighted sign advertising the Respondent™s need for HVAC in-

stallers outside of the Company™s Fort Wayne office, which 
prompted them to check on their applications and inquire if 
another application were necessary.  The receptionist, being 

told of their prior applications 
a the South Milford office, said 
another application w
ould not be necessary. 
At this time, Till also asked for how long his application 
would be good or active.  Till 
came to understand that his ap-plication was good for a fairly long period of time.  Approxi-
mately 1 week later, Till te
lephoned the South Milford office 
again to check on his application.
  Till spoke to Hunt who indi-
cated that she (Hunt) and a supervisor were then going over 
applications and his (Till™s) call would be noted on his applica-
tion. All of these events took pl
ace in 1995.  Till was not hired 
by Respondent. 
 48 I note that Starnes testified that Respondent™s receptionist told him 
that applications were considered ﬁactiveﬂ for 6 months and would be 
placed thereafter in an inactive status
 for 1 year.  Hunt™s calls were 
made within the 6-month period. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 616 Hunt testified regarding Till™s application.  Respondent, at 
the time of placing employment ads in October 1995, needed to 
fill residential installer positions in the Company™s Syracuse 
office which was  part of a planned expansion of the Com-
pany™s operations there.  However, due to a downturn in busi-
ness at the South Milford office, those advertised positions 
were not filled; rather, the Co
mpany opted to use its existing 
South Milford employees for the 
Syracuse operation.  In Febru-
ary 1996, the Company again began looking for individuals to 
fill HVAC positions in the South Milford office.  In October 
1996, the Company also needed workers for its sheet metal 
division in Avilla and began a search for this operation.  Thus, 
according to Hunt, the Respondent, during the period covering 
October 1995 through October 1996, advertised as needed for 
workers for essentially three of its facilities. 
As to Till, Hunt initially interviewed him on October 19, 
1995,49 but did not hire him then, because the positions were 
not filled because of the downturn in the Company™s business. 
Hunt testified that on February 19, 1996, she tried to re-
contact Till to offer him a job 
and left a message.  She called 
again on February 20 and was told by a woman that Till was 
out running errands.  On February
 21, Hunt called twice, and 
on the fist time, she did not get an answer; on the second call, 
she was told that Till had already gone back to work. 
In October 1996, because Respondent needed workers for its 
sheet metal division, Hunt again called Till and was told by a 
woman that if the call was about a job, that he (Till) was not 

interested. 
Till, on cross-examination by Respondent™s counsel, stated 
that he was not aware of any specific calls from Respondent (or 
Hunt).  However, Till said th
at he received many telephone 
calls, and his wife took some of 
those calls on his behalf.  Till 
understood that some of the calls
 received by his wife were 
from employers about jobs, but 
she could not remember the 
names.  As to the October 11, 1996, alleged call from Hunt to 
Till™s wife, he was unsure of its being made by Hunt or re-
ceived by his wife.  Till was not aware of Hunt™s proposal of a 
job offer on October 11, 1996. 
Regarding Till™s qualifications 
for jobs offered by Respon-
dent, there is no dispute or cont
roversy.  Accordingly, I would 
find and conclude that he was a qualified applicant for em-
ployment when he submitted his a
pplication.  I also would find 
and conclude that irrespective of his employment with the 
Sheet Metal Union at the time of
 his application, he, nonethe-
less, was a bona fide applicant for employment. 
I credit Hunt™s testimony regarding her attempts both to con-
tact Tills and to offer him empl
oyment at J. O. Mory during 
February and October 1996.  I note
 that on this point that Hunt 
testified credibly and forthrig
htly, and her notes, while not 
wholly consistent with her testimony, are in the main corrobo-
rative of her testimony.
50                                                           
                                                           
49 Hunt testified that she is sure of
 this date, because she claims this 
date is noted on one of the document
s of his application.  Till™s applica-
tion, G.C. Exh. 17, has several annotat
ed date references, almost all of 
which indicate 1996 dates; the exception is a reference to ﬁ10/10_ﬂ (no 
year is indicated).  There is no en
try precisely indicating October 19, 
1995, on Till™s application. 50 By contrast, Till was unsure of 
whether he received the calls in 
question; but he did acknowledge th
at his wife received calls from 
employers about jobs.  Thus, I find that it is more likely that Hunt made 
the calls in question to Till. I would find and conclude that Respondent, as to Till, at-
tempted to hire him based on hi
s October 5, 1995 application 
on two occasions in 1996.  Howe
ver, Till was not hired by 
Respondent because of a failure of communication of its inten-tions to hire him, which failur
e was not the fault of Respondent 
and, specifically, not because of Till™s involvement with the 
Sheet Metal Union or because of protected activity.  Accord-
ingly, I would dismiss the complaint as it relates to Till. 
John Kereszturi Kereszturi is currently and has been a paid union organizer 
for the Sheet Metal Union since 
September 1992.  He learned 
of the availability of job openi
ngs at J. O. Mory on or about 
October 8, 1995, through newspaper ads in the South Bend 
area.  Kereszturi, on October 
9, 1995, went to Respondent™s South Milford office between 9:30 to 10 a.m., accompanied by 

Sheet Metal union members Michael Starnes, James Till, Kelly 
Ullery, Terry Anspaugh, and John 
Tafelski, all of whom were 
wearing union insignia/paraphernalia
 of one kind or the other, 
i.e., union jackets or union hats.  
Kereszturi and the others all 
filled out applications onsite and submitted them.  Kereszturi 
also gave the receptionist his 
business card which clearly iden-
tified him as an organizer employed by Sheet Metal Union.  
Kereszturi asked the receptioni
st about scheduling interviews 
for himself and the others and was told that Tammy Hunt was 
responsible for interviews, but she was not available at the 
time.  Kereszturi then left the site but later, that same day, 
called Respondent again to speak to Hunt who was still report-
edly unavailable.  Kereszturi wa
s not contacted by J. O. Mory 
regarding his application at all 
in October nor at any other time 
in 1995.  However, he was contacted by Respondent through 
Hunt in October 1996 and asked if 
he were still interested in a 
job with the Company.  Kereszturi was eventually hired by the 
Company after an interview with Hunt in mid-October 1996. 
Hunt explained the circumstance
s of Kereszturi™s eventual hiring.  Noting that his application was among several dropped 
off personally by him and the other Sheet Metal Union workers 
as a group, Hunt testified that Ke
reszturi was not considered for employment in October 1995 because the Company decided 
not to fill the position at that 
time.  However, in October 1996, 
Respondent required workers proficient in commercial sheet 

metal work and some fabrication at its Avilla facility.  Hunt 
considered Kereszturi for these.  Hunt interviewed him, hired 
him and after he completed an orientation program, Kereszturi 
began working for the Company on November 6, 1996.  Hunt 
acknowledged that she knew Keresz
turi was ﬁunionﬂ at the time 
of his application because of his business card which was at-

tached to his application.  Ke
reszturi only worked for approxi-
mately 2 days and voluntarily left the Company™s employ.
51 Here, as with the other Sheet Metal union members who 
made application for employme
nt in October 1995, Keresz-
turi™s qualifications for employme
nt are not disputed, as is evi-dent by his later hiring by Re
spondent.  Accordingly, I would 
find and conclude that at the time of his initial application, 
Kereszturi was a bona fide appl
icant for employment with Re-
spondent, his employment with the Union notwithstanding.  I 
find that Respondent, through its agent Hunt, considered 
Kereszturi for employment based on his October 9, 1995, ap-
 51 Kereszturi testified that after 
he requested a wage increase which was rejected by Respondent; he then
 went on economic strike against 
the Company, quit, and never returned to Respondent. 
 J. O. MORY, INC. 617 plication,
52 interviewed him and ultimately hired him, fully 
aware of his union employment 
and possible involvement in 
protected activity.
53  I would conclude that Respondent did not 
violate the Act as to alleged di
scriminatee Kereszturi and would 
dismiss the complaint as to him. 
2.  The application of Sheet Metal Workers™ union            
member Rick Creswell 
As stated earlier herein, in the spring of 1996, Respondent 
needed to fill certain skilled positions, including licensed elec-
tricians, sheet metal journeym
en, HVAC service technicians, 
and other jobs.  At this time, Respondent utilized the services of 
a third-party referral company, CSR Technical Services (CSR) 
to assist in the recruitment effort.  In April 1996, CSR placed 
ads for these positions in local newspapers and directed inter-ested parties to act immediately and contact CSR.  Respondent 

was not identified as the principal employer in these ads. 
Rick Creswell testified at the hearing.  Creswell is currently 
a fourth year sheet metal apprentice and has been a member of 
the Sheet Metal Union for 7 years; in April 1996, he was a third 
year apprentice.
54  Creswell™s application indicated that he was 
and is a paid organizer for the Sheet Metal Union. 
In April 1996, Creswell saw an ad in a local newspaper for 
journeyman sheet metal and HVAC positions.  The ad in-
structed interested persons to 
contact CSR.  Responding to the 
ad, Creswell went to CSR and submitted an application.  Once 
there, Creswell was interviewed by
 CSR officials.  He provided background information which he identified as being included 

on a CSR-prepared resume sheet.
55  Creswell came to under-stand after a time that J. O. Mory was the Company to which 
his application would be refe
rred.  Creswell checked with CSR four or five times, perhaps more, regarding the status of his application.  Creswell 
never made any contact with J. O. Mory 
and was never contacted by the Company for employment. 
Tammy Hunt testified regardi
ng Creswell™s application.  
Hunt acknowledged that the Comp
any at times has used third-
party referral services to fill po
sitions and that CSR has been 
one such service used by Respondent.  However, as to Cres-
well™s application, Respondent ne
ver received it and, therefore, 
she did not consider him for employment. 
A representative from CSR was called as a witness by the 
General Counsel.  CSR™s Karen Wo
lf testified and related that 
she was the technical account ma
nager for CSR.  According to 
Wolf, CSR operates as a complete
 staffing service and handles 
the placement of light industrial, clerical, and technical person-
nel.  CSR also performs out placement personnel work.  In 
April 1996, CSR received a request from J. O. Mory to find 
potential employees in certain 
job categories, including sheet 
metal journeymen.  Among the steps taken by CSR to fill this 
                                                          
 52 I have credited the testimony of union member Michael Starnes, 
who said that Respondent™s receptionist
 told him that applications were 
considered active for 6 months and 
placed on inactive status thereafter 
for 1 year.  Kereszturi testified 
to submitting only one application to 
Respondent.  I, therefore, conclude 
that he was considered for employ-
ment by dint of his Oct
ober 9, 1995 application. 
53 By hiring Kereszturi, a union employee and clearly the leader of 
the Sheet Metal Union™s organizationa
l effort, Respondent, in my view, 
vitiates its argument that the alleged 
discriminatees were not bona fide 
applicants for employment, simply because they were employed by the 
Union and were bent on orga
nizing Respondent™s workers. 
54 As to Creswell, all dates refer  to 1996. 
55 G.C. Exh. 2(b). 
request, it placed advertisements in local newspapers in April 1996. Wolf explained that for every job order received by CSR, 
they prepare a resume of the candidate™s background and ex-
perience, his requested salary, CSR™s fee, and whether the indi-
vidual will be a direct hire.  This package is then submitted to 
the requesting company.  Wolf identified documents compris-
ing Creswell™s application and said it was handled in the cus-
tomary way as outlined above.  Wolf, however, said that Cres-
well™s application was not prepared by her personally; rather by 
Charmaine Wooleridge, then a CS
R recruiter.  Wolf testified 
that Wooleridge would have been responsible for transmitting 
Creswell™s application to Responde
nt.  Wolf had no role in the 
actual submission of Creswell™s 
paperwork and could not state 
that it was in fact sent to Respondent.  CSR™s Creswell package 
included a fax cover sheet.  Wolf was asked about the activity 
report that usually is printed out
 to document the transmission.  
Wolf said that she did not have a report for this particular 

transmission. 
The issue of receipt of the Creswell package redounds to 
credibility.  Respondent, through Hunt, steadfastly maintains 
that it did not receive Creswell™s 
application; therefore, it never 
considered him for employment because of that fact, as op-
posed to his union involvement whic
h is clearly indicated in the 
CSR package.  The General Counsel argues, in essence, that 

Respondent™s denial is simply not 
plausible.  He cites the steps 
undeniably taken by CSR to present Creswell™s application 
(from the receipt of Respondent™s 
request, the placing of ads, 
receiving and accepting applicati
ons, and preparing a Creswell 
application) are clear proof that
 CSR must have sent it on to 
Respondent; that it is hi
ghly unlikely after doing all of this, that 
CSR would not complete the process by sending the package 
along to Respondent. 
The General Counsel™s argument facially is persuasive.  
However, his argument and the facts do not gibe.  First, it is clear that the witness the General Counsel chose to present the 
Creswell evidence was not the most appropriate person to es-
tablish the chain of proof necessary to establish receipt.  Char-
maine Wooleridge, not Wolf, was that person.  There was no 
reason given for her absence, so
 I will assume she was avail-
able and could have  been called.  Second, there is the missing 
fax activity report, a document 
that would certainly have 
clinched the General Counsel™s 
argument.  Yet, the activity 
report was not produced.  I decline to infer that it is available 
and, moreover, that it would ha
ve indicated receipt by Respon-
dent. Respondent has denied receipt 
of the Creswell application 
and the record herein permits 
of no reason to question the de-
nial.  As noted, there have been
 no allegations of irregularities 
or other questionable conduct 
on Respondent™s part in the 
course of the litigation of this matter. 
I would conclude that Creswell was a qualified journeyman 
sheet metal worker at the time of his application and that he 
was a bona fide applicant for employment.  Creswell™s applica-
tion was prepared by agents of CSR who elected to fax his 
application to Respondent on about April 26, 1996.  For rea-
sons unknown, Creswell™s application was not received by 
Respondent.  Therefore, having 
never actually received Cres-
well™s application, Respondent c
ould not have considered him 
for employment.  I would find and conclude that Creswell was 
not considered for hire by Re
spondent because his application 
was not received and not for an
y unlawfully discriminatory 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 618 reason cognizable under the Act.  I would dismiss the com-
plaint as it relates to Creswell. 
D.  The Contentions of the Parties 
1.  The General Counsel™s and the Charging Parties™ positions 
regarding the nonhiring of the IBEW and Sheet Metal Union 
applicants during the relevant period 
The General Counsel (and the Charging Parties) readily ac-
knowledge that these consolidated
 matters represent ﬁsaltingﬂ 
and involves ﬁtwo clear, open 
and provocative attempts to or-
ganize Respondent™s various groups of employees [and that] 

both the IBEW and the Sheet Me
tal group of applicants were 
quite open (even brash) in their 
submission of applications to 
Respondent.ﬂ 56  However, the General Counsel contends, along 
with this objective, the applican
ts also wanted in good faith to 
be hired for jobs with the Co
mpany.  The General Counsel 
concedes that several and probably most of the alleged dis-

criminatees were either full-ti
me union agents and/or individu-als then in the employ of the Unions who were paid to assist in 

the Unions™ organizational efforts 
during the period in question.  
However, even given the dual objective by the union appli-

cants, the General Counsel contends
 this would not be a legally 
sufficient reason not to hire or 
consider them for hire, citing 
NLRB v. Town & Country Electric
, 516 U.S. 85 (1995), which 
held that a worker may be an ﬁemployeeﬂ within the meaning 
of that term of the Act, even while paid by the union to help the 
union organize the Company.  Consequently, he argues, the 
alleged discriminatees herein should be accorded all of the 
protections of the Act against unlawful discrimination accorded 
other applicants.
57  The General Counsel further argues that the 
Respondent should not be permitte
d to discriminate against 
paid organizer applicants, nor should these alleged discrimina-

tees be considered non-bona fide
 applicants to employment on 
this ground.  Furthermore, irrespective of some of the alleged 
discriminatees™ employ
ment with the Unions in question (some 
were also in fact employed by private contractors), that fact 
should not make them non-bona fide applicants without a showing that they intended to harm the Company or not per-

form the employer™s work or be disloyal in other ways.  The 
General Counsel submits that the evidence of record demon-
strates a compelling case for violations of the Act by Respon-

dent by virtue of the unusuall
y provocative nature of the Un-
ion™s organizational efforts and the Respondent™s failure to 
contact, much less interview or hire most of the alleged dis-
criminatees.  In spite of Re
spondent™s claim of no antiunion 
animus or policies and its hiring of persons with known (and 

unknown) union affiliation during the period in question, the 
General Counsel strongly contends that the possible hiring of 
these aggressive union adherent
s posed an especial and un-
precedented threat to Respondent and the way it conducted its 

business.  Thus, because of what
 the General Counsel describes 
as a ﬁserious organizational 
effortﬂ by the Unions, Respon-
dent™s decision to not hire or even consider for hire the alleged 
                                                          
                                                           
56 G.C. Br. 11. 57 I concur with the General Counsel as to the application of 
Town & 
Country to cases such as the instant case.  Clearly, the Supreme Court 
has decided paid union member/emplo
yees are entitled to the protection 
of the Act and may not be discriminated against in terms of hire for this 
reason alone.  Moreover, their paid status with the Union alone cannot 
make them nonbona fide applicants 
for employment.  Of course, it has 
been long recognized that applicants are ﬁemployeesﬂ within the mean-
ing of the Act.  
Phelps Dodge Corp. v. NLRB
, 313 U.S. 177 (1941). 
discriminatees herein was unlawfully predicated on their union 
affiliation and involvement gene
rally, and specifically because 
of their clear and aggressive in
tent to organize Respondent™s 
workers, something the Company has been able to avoid for 
100 years.  The General Counsel submits and argues that all the 
reasons advanced by Respondent for not hiring these individu-
als are irrelevant.  He argues that Respondent never intended to 
hire them at all because of their union affiliation and their obvi-
ous and aggressive concerted (org
anizing) activities, suggesting 
thus that the reasons advanced by Respondent for not hiring the 
alleged discriminatee
s were pretextual. 
2.  The Respondent™s position regarding the nonhiring of the 
IBEW and Sheet Metal Union applicants 
Respondent™s denies that it viol
ated the Act in anyway with 
respect to the instant charge of discriminatory nonhiring of the 
alleged discriminatees, princi
pally on grounds that it merely 
followed its usual policies, prac
tices, and procedures in proc-
essing the applications actually received by the Company.  In 
essence, Respondent 
contends that its hiring agent treated the 
union applications the same as 
all applications received during 
the period in question. 
Respondent argues that it legit
imately employs a criteria for 
eligibility for employment, ofte
n described as a process of 
elimination, to reach a suitable employee match for the Com-
pany, and that these policies, pr
actices and procedures were in 
place prior to the time the alleged discriminatees made their 
applications. The criteria in effect and utilized by Hunt included the fol-
lowing business-related economic factors: 
 1.  Availability of the position. 
2.  The qualification of the 
applicant for the position. 
3.  Comparison of budgeted wages with the current or 
desired wages of the applicant.
58 4.  The interest of the em
ployee in long-term employ-
ment (with the Company) as opposed to temporary work 

for a short period. 
5. Whether the applicant ch
ecked on his application. 
6.  Whether the person was licensed in his trade or 
field. 
7.  Distance between the applicant™s residence and the 
jobsite and his willingness or ability to travel to the job-

site.  Respondent argues that Hunt, by a self-described process of 
elimination, considered and selected persons for interviews and 

possible employment with the 
Company because they matched 
her criteria.  Regarding the employment criteria, I note that 
Respondent/Hunt did not indicate whether any specific criterion 
was weighted or scored higher or 
lower than another, or how or whether a negative conclusion on one would affect the appli-
cants™ eligibility for employment
.  Thus, I assume that Hunt was at liberty to apply the criteria to emphasize or de-

emphasize one element or the other as she saw fit. 
Respondent asserts that it harbors no antiunion animus and 
that the General Counsel failed to establish this 
crucial element. As proof, Respondent cites its at
tempted and actual hiring of 

six known union members, incl
uding IBEW and Sheet Metal  58 The Respondent produced the J. O. Mory job grade and structure 
for the period covering calendar years 1994 and 1995Œ1996 in R. Exhs. 
A and B. 
 J. O. MORY, INC. 619 union members, just prior to and during the period when the 
IBEW made its applications in July 1994.
59 Respondent contends that its lack
 of antiunion animus is also 
demonstrated by its having treat
ed union applicants better (per-
centage/numerically) than nonuni
on applicants.  For instance, 
during the Summer of 1994, it received applications from 13 
known union members (of 150Œ200 total applications) and 
hired or attempted to hire six of these, resulting in a 46-percent 
hire rate.  For the period covering October 1995 through No-
vember 1996, Respondent contends it received six union appli-
cations (the Sheet Metal Unio
n alleged discriminatees) and 
hired one, interviewed two, and attempted to interview two 
others for possible hire.  Thus, fi
ve of the six or 83 percent of 
the union applicants were considered for hire.  Nonunion appli-

cants did not fare as well in
 either period respectively. 
Respondent further contends that 
it did not unlawfully refuse 
to hire or otherwise discriminate
 against the alleged discrimina-
tees, because it applied its cr
iteria equally to union and nonun-
ion applicants alike.  As to the latter, it cites the examples of 
five persons with no known union affiliation
60 not hired by the 
Respondent because their past or
 present wages were greater 
than Respondent™s.  Respondent asserts that Hunt was merely 
following this established policy when she rejected the alleged 

discriminatees here. 
Respondent also noted that only on rare occasions did it util-
ize the services of referral services to employ persons in certain 
skilled positions (electricians, plumbing, and carpenters), be-
cause of costs (hefty referral fees), and when it needed workers 
only on a temporary basis. 
Finally, Respondent contends that
 irrespective of the validity 
of the hiring policies, practices
 and procedures, and the propri-
ety of Hunt™s application and implementation thereof, the al-

leged discriminatees were not in
 its view bona fide applicants 
for employment.  Respondent argue
s that the individuals were 
not honestly and in good faith seeking to become employees of 
J. O. Mory.  Rather, by design, they were 
solely
 trying to organ-
ize Respondent™s workers, and 
the batched applications by 
union members clearly wearing uni
on insignia were part of a 
plan to ﬁentrapﬂ Respondent into committing unfair labor prac-
tices. 
In sum, Respondent contends that
 its decision not to hire cer-tain alleged discriminatee appl
icants was based on legitimate 
business reasons and, second, th
e applicants were not bona fide applicants to employment. 
                                                          
 59 These individuals were: 
1.  Pat Garrett, member of Plumbers and Pipefitters Union 
Local 166, hired by Respondent on May 18, 1994. 
2.  Pedro Mardini, member of Sheet Metal Union (Local 20), 
hired on May 18, 1994. 
3.  Mark Leipold, member of Sheet Metal Union (local un-
stated), hired on July 26, 1994; 
4.  Paul Sauers, member of Plumbers and Pipefitters Union 
(local not stated), hired on July 20, 1994. 
5.  Ronald Swangin, member of Sheet Metal Union (Local 
20), hired in late August 1994. 
6.  Phillip Dirig, known member of the IBEW whom Hunt at-
tempted to interview on July 15, 
1994; Dirig refused employment 
because he was already employed. 
60 These persons were Mel Nix, Bradley Hunter, John Fosnaugh, 
Douglas Dirig, and Michael Pearson,
 whose applications were received 
at various times during the period July 1994 through March 1, 1995. 
E.  Legal Analysis and Discussion 
1.  The 
Wright Line analysis 
Preliminary to determining whether an employer has dis-
criminated against employees in violation of Section 8(a)(3) or 
Section 8(a)(1) of the Act, the National Labor Relations Board 
has held that the General Counsel must first make a prima facie 
showing sufficient to support the 
inference that the protected 
(organizing) activity of the 
employees was a ﬁmotivating fac-
torﬂ in the employer™s decision e
ither to not hire them or not 
even to consider them at all for employment.  Once it is estab-
lished, the burden shifts to the employer to demonstrate that the 
nonhiring would have taken place even in the absence of the 

protected conduct.  
Wright Line, 251 NLRB 1083, 1089 (1980), 
enfd. 662 F.2d 899 (1st Cir. 1981), cert. denied 455 U.S. 989 

(1982); B E & K Construction Co.
, 321 NLRB 561 (1996). 
An alleged discrimination in re
fusing to consider applicants 
for hire, as with refusing to hire
 them, is discrimination in re-
gard to hire within the ambit of 
Section 8(a)(3).  In a discrimi-
nation case, a prima facie
 case is made out when the evidence 
shows that:  1.  The employer is covered by the Act. 
2.  The employer at the time of the purportedly illegal 
conduct was hiring or had  concrete plans to hire employ-
ees. 
3.  That antiunion animus contributed to the decision 
not to consider, interview, or hire an applicant. 
4.  That the applicant wa
s a bona fide applicant. 
 NLRB v. Ultrasystems 
Western Constructors, 
18 F.3d 251, 256 
(4th Cir. 1994), enfg. in part, de
nying enforcement in part, and 
remanding Ultrasystems Western Constructors, 310 NLRB 545 (1993), quoted in the Ultrasystems Western Constructors [II], 
316 NLRB 1243 (1995); 
3E Co.
, 322 NLRB 1058 (1997). 
In the instant case, Respondent has admitted coverage under 
the Act.  It is also abundantly clear on this record that during 

the relevant period, Respondent wa
s hiring or, at the very least, 
had concrete (though not without 
some variance) plans to hire 
employees for electrician, shee
t metal, and HVAC positions at 
its several facilities during the period in question.  The record 

also clearly evinces Respondent™s knowledge that the IBEW 
Unions and Sheet Metal Unions were making and submitting 
applications for employment in 
response to these concrete hir-
ing efforts and that because of the nature of the submissions 

thereof (batched by the IBEW) and (as a group with prominent 
displays of union insignia by the Sheet Metal Union), the Re-
spondent was put on notice of the organizational (in part) na-
ture of these applications.  
This point of Respondent™s knowl-
edge of the protected activity of 
the Unions herein need not  be 
belabored.  I also would conclude that in spite of their organiza-
tional motives, or their being employed by the Unions or oth-
ers, the alleged discriminatees™ 
qualifications for the position to 
which they applied and their intention to accept employment 
with the Respondent, for the most part are not seriously in dis-
pute. Hunt was directly asked by 
Respondent™s counsel about her 
(and ergo, the Respondent™s) policies and/or views of unions 
and unionism.  Hunt responded th
at during her tenure as per-
sonnel director at J. O. Mory, 
as a policy, she never set aside 
union applications and always ga
ve them the same considera-
tion as other applications.  Hunt was not aware of any other 
persons knowingly setting aside 
union applications.  She also  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 620 was not aware of any policy or policies that had ever existed at 
J. O. Mory whereby union indivi
duals would be given different 
consideration than all other applicants. 
The General Counsel also incidentally elicited Hunt™s views 
on unions at J. O. Mory in the 
context of the hiring of alleged 
discriminatee Tafelski. Hunt said that Tafelski (sarcastically, 
and perhaps provocatively) asked he
r at his interview if the fact 
that he was a union organizer both
ered her.  Hunt™s response to 
Tafelski was:  ﬁI finished by
 completing that, no, his union 
affiliation did not make a differe
nce to me but that my job was 
to find the best match for the position that I was looking for and 
part of that is for full-time work
 with J. O. Mory™s.ﬂ (Tr. 365.) 
As discussed earlier herein, 
Respondent further asserts its 
lack of any bias against or hos
tility toward unions or the par-
ticular union applicants here by proof of its having hired other 

known union members both before and during the relevant 
period, and its demonstration 
of union applicants having re-
ceived 
per capita better treatment than nonunion applicants.  
However, Respondent™s arguments notwithstanding, I find that it did not have a neutral attitude 
about unions.  In fact, the clear 
preference of J. O. Mory was not to have unions and union 
contracts in place at its fac
ilities for business and economic 
reasons.  The view was held by
 several of Respondent™s man-
agement employees.  For instance, Gary Worman, employed at 

J. O. Mory for 13-1/2 years, an
d currently its operations man-
ager at the Avilla sheet metal division and a former United 
Auto Workers union member, testified at the hearing.  Worman 
was involved in the hiring process at J. O. Mory (he sat in on 
interviews), but claimed that he had no say in whether the per-
sons were hired or not.  On cross-examination by the General 
Counsel, Worman was asked, among other things, his views on 
unions operating under contract at
 J. O. Mory.  Worman re-
sponded, ﬁMy personal opinion, I would rather not  see a  union 

. . . .  Because of our diversific
ation.ﬂ  In response to another 
question by the General Counsel going to the point of whether 

the existence of a union contract (at J. O. Mory) placed limita-

tions on the Company™s employees, Worman responded:  ﬁI 
think it [a union contract] would be more limited on how we [J. 
O. Mory] could deal with 
our customers
 [emphasis added].ﬂ 
By way of followup, I asked Worman about his views on not 
wanting to have unions at J. O. Mory because of the Com-
pany™s diversification, the effe
ct of unions on the customers 
and what he specifically meant by this.  Worman in the follow-
ing exchange with me testified as follows regarding the issue of 
diversification:  THE WITNESS
:  We have a lot of our employees that are 
skilled in multiple trades that when a customer calls, in 
many cases, we can send a person that can do several dif-
ferent trades and are [sic] 
licensed in several different 
trades.  We can better service that customer by sending 

one person instead of three or four. 
JUDGE SHAMWELL
:  I see.  So, in other words, just to understand, that if you were to get a job proposal that 
called for, I guess, different types of trade, trade work, 
your people are trained to do a number of those things and 
one person or lesser number could do it.  But if you had a 
union, then you would have to send out a trades person for 
each category called for on the job. 
THE WITNESS
:  I believe that™s the way the union works, 
yes. 
JUDGE SHAMWELL
:  That™s your opinion. 
THE WITNESS
:  Yes.  [Tr. 278.] 
Thus, as I understood Worman™s 
testimony, the existence of 
unions and union contracts in particular would bring certain 
economic disadvantages to the Company in the form of less 

speedy and less efficient service to its customers.
61 Harold Wasson, one of the alleged IBEW union discrimina-
tees, testified that during August 1994 while checking on the 
status of his application, he spoke with Respondent™s vice 
president, Michael Rowe.  They discussed his application and 
also talked in generalities a
bout the Company and its opera-
tions.  Wasson, first having intr
oduced himself as the business 
agent for the IBEW Union, asked Rowe if J. O. Mory had ever 
considered ﬁgoing union.ﬂ  Rowe, according to Wasson, said 
that he (Rowe) thought that with the way J. O. Mory was struc-
tured, that it (a union shop) would not work out, just the way 
they (Respondent) handled thei
r manpower.  Michael Rowe 
was present at the hearing.  Ho
wever, Respondent did not call 
Rowe to rebut Wasson™s testimony in spite of Rowe™s being 
readily available.
 62  Consequently, Wasson™s version of the 
conversation with Rowe is unrebutted.  Thus, I would credit 
this part of Wasson™s testimony on the issue of Respondent™s 
views on unions. 
Since Hunt routinely consulted with various Company su-
pervisors and foremen to as
certain whether a position was 
available and sought their views on 
the ﬁfitﬂ of the applicant for 

the position, 63 I would conclude that at
 the very least, she was 
aware of the attitude of Res
pondent™s higher-ups and operations managers regarding unions at J.
 O. Mory as she considered 
various individuals for employment at the Company. 
Thus, although Hunt denied in effect any particular hostility 
to unions and may herself be free of such antipathy, it is none-
theless clear to me that the corporate view of unions at the 
Company was negative, if not ove
rtly hostile; and that this 
negative view in all likelihood permeated all levels of the 
Company™s hierarchy, including and especially the personnel 
level.  While Hunt was not a po
licymaker regarding hiring, she 
certainly was the interpreter and implementor of such policies.  
Hunt, in my view, must have been aware of the attitude and 
feelings of the Respondent™s supervisors and managers because 
                                                          
 61 Worman provided the following example of the problem unions 
presented to the Company: 
THE WITNESS
:  I am trying to think of a good example here.  If 
we have, say, a customer call 
and he has got a machine broke 
down, he doesn™t know why that machine is broken down.  Do we 
send an electrician, a millwright, a mechanic?  What do we send 
because the way I understand the union works, you would have to 
send an electrician, a mechanic 
or whatever until you found out 
what the problem with the machine if the customer didn™t know. 
We have employees that can go out and trouble shoot the me-
chanical, the electrical, 
the hydraulics, whatever. 
 JUDGE SHAMWELL
:  And if you had to give  
. . . . 
THE WITNESS
:  Speedier service.  [Tr. 279.] 
62 Rowe™s presence at the hearing during the taking of Wasson™s tes-
timony caused something of a stir, 
because I had invoked the witness 
sequestration rule before any testimon
y was taken.  Fortunately, at the 
time of my discovery of his presen
ce and because little else other than 
Wasson™s testimony related to him, I was not required to impose any 

sanctions.  However, because of the issue, I noted that Rowe was avail-
able on each day of the hearing. 
63 Respondent called Edward Harpel, a company shop supervisor at 
its Avilla facility for the past year and before that a shop foreman.  
Confirming Hunt™s testimony, Harp
el testified that while Tammy 
(Hunt) does the hiring, he has some say in hiring at J. O. Mory with 
regard to people hired for the Avilla facility. (Tr. 258Œ259.) 
 J. O. MORY, INC. 621 she regularly consulted with them
 as part of her job; and it 
seems from my personal observation of Worman, who un-
abashedly stated his views, this attitude was far from a com-
pany secret. 
Given that J. O. Mory did not prefer to have unions and un-
ion contracts, this, in and of it
self, does not es
tablish necessar-
ily an antiunion animus.  In f
act, Respondent has the right to 
work nonunion as long as it does not discriminate in its hiring 
practices.  
Wireways, Inc., 309 NLRB 245 (1992).  Clearly, it 
must be proven that the Company acted on antiunion feeling or 
attitude in failing to hire or consider for hire the union adher-
ents.  
Wright Line, supra.  The Respondent™s (discriminatory) 
motive, therefore, is determin
ative and is a precondition to 
finding a violation of Section 8(a)(3).  
The 3E Co.
, 322 NLRB 
1058 (1997). As is often the case in many 
Wright Line 
cases, animus is 
difficult to establish.  Circumstantial evidence, according to 
Board law, may be relied on to infer discriminatory motivation 
on the part of the employer.  Thus
, the trier of fact may look at 
all of the surrounding circumstances, including the timing of 
the employer™s conduct,
64 whether the employer has selectively 
enforced its existing or newly created policies;
65 the employer™s 
disparate treatment of employees;
66 the employer™s failure to 
investigate incidents on which the employer relied;
67 and shift-ing employer explanations of policies
68 to prove animus. 
Aside from the animus issue, 
Respondent contends that the 
General Counsel cannot establish a prima facie unfair labor 
charge in a 
refusal to hire case
 by proving that there were 
merely some job vacancies applied for by union organizers and 
that an employer harbored animus against union applicants, 
citing 
NLRB v. Fluor Daniel, Inc
., 102 F.3d 818 (6th Cir. 
1996). In Fluor Daniel, the Sixth Circuit stated that: 
 It cannot be an unfair labor practice merely for an employer to 
harbor animus against union me
mbers applying for jobs that 
do not exist or have already been filled, or for which they are 

not qualified.  If such conduct were an unfair labor practice, 
then the mere entertainment and expression of anti-union 
animus would constitute an unfair labor practice.  Indeed, this 
is the NLRB™s position . . . .  Such a holding does not comport 
with the requirements of Section 8(a)(1) and (3) of the Act.  
There is no interference with, restraint, or coercion of appli-
cants in the exercise of their protected rights when an em-
ployer, even with anti-union animus, rejects applicants who 
are in fact unqualified or for whose particular services the 
employer simply has no need.  Th
erefore, no violation of Sec-
tion 8(a)(1) exists in these circumstances.  Similarly, there is 
no ﬁdiscrimination 
in regard to hire
ﬂ in this situation in viola-
tion of Section 8(a)(3).  Refusa
l to consider an applicant out 
of improper motive, without more, is not a violation of Sec-
tion 8(a)(1) or (3) of the Act.  [Id. 832Œ833.] 
                                                           
                                                           
64 Farm Fresh
, 301 NLRB 907 (1991); 
Kellwood Co., 299 NLRB 
1026 (1990). 
65 ABF Freight System
, 304 NLRB 585 (1991), enfd. sub nom. 
Miera v. NLRB
, 982 F.2d 441 (10th Cir. 1992), affd. 145 LRRM 2257 
(1996). 
66 In-Terminal Services Corp
., 309 NLRB 23 (1992
); Harsco Corp., 304 NLRB 729 (1991). 
67 Estes Nursing Facility-Oak Knoll, 301 NLRB 659 (1991). 
68 Associated Services for the Blind, 299 NLRB 1150 (1990). 
Thus, Respondent argues that even if 
animus against the union 
applicants here was proven, th
e General Counsel, nonetheless, 
must show that there were certain jobs available for them, not 
merely the existence of 
some jobs; the General Counsel must, 
in essence, match a qualified applicant with an available posi-
tion in order to make out a prima facie
 case in a hiring case.  
Fluor Daniel at 833. I would distinguish Fluor Daniel and find that the holding 
there is not applicable here.  Fi
rst, as the Sixth Circuit acknowl-
edged, its reasoning possibly conf
licts with the established and 
Board-sanctioned Wright Line approach to 8(a)(1) and (3) is-
sues.  Second, the facts of Fluor Daniel
 are inapposite to those 
of the present case.  Notably, in the instant case, while the 
numbers of actual posi
tions available is no
t precisely known, it 
is clear on the record that in certain relevant categories, posi-

tions were definitely and readily avai
lable and that Respondent, 
by its own statements and actions
, clearly needed to fill them.  
The credible evidence indicates that at various times, the Re-
spondent was swamped with work.  Also, there is a little or no 
dispute as to the qualifications of the IBEW and Sheet Metal 
applicants for these jobs. Th
ird (and probably most impor-
tantly), Respondent here has been allowed to present proof to 
support its affirmative defenses in the 
unfair labor
 practice 
stage of the proceedings.  This is in direct contrast to the factual 

circumstances of Fluor Daniel, where it was not clearly estab-
lished that there were positions 
actually available for 43 volun-
tary union organizer applicants and, moreover, the Company 
was not allowed to present its defense until the 
compliance 
stage of the proceedings
.  These elements are simply not pre-
sent in the instant case.  Moreover, by creating an additional 
element requiring a showing that certain jobs were available in 
a refusal to hire case by the General Counsel, 
Fluor Daniel seems to make an unwarranted
 departure from established 
Board law and procedure in the refusal to hire area.  Accord-
ingly, I decline to follow and apply it to the instant matter.
69 2.  The defenses of the Respondent 
If the General Counsel makes its prima facie
 case, the Re-
spondent must affirmatively prove that the nonhiring of the 
 69 In a recent case, 
Architectural Glass & Metal Co. v. NLRB
, 107 
F.3d  26 (1997), the Sixth Circuit reiterated its holding in 
Fluor Daniel 
and stated that in a refusal to hi
re case, the General Counsel™s prima 
facie case consists of proving: 
(1) that the employer is covered by
 the Act; (2) that the applicant is 
covered by the Act; (3) that the appl
icant actually applied for a job and 
was qualified for a job for which the em
ployer is seeking applicants; (4) 
despite his qualifications the applicant was not hired; (5) anti-union 
animus contributed to the decision 
not to hire an applicant; and (6) after his rejection, the position remained 
open and the employer continued to 
seek applications from persons w
ith the applicant™s qualifications.
 [Id. 
at 4.] [Emphasis added.] 
The court in Architectural Glass
 at. 4 (as it did in 
Fluor Daniel
) de-
fended its newly articulated prima facie test against claims of conflict 
with Wright Line
, by noting that it (the new prima facie
 test) only ap-
plied in cases involving hiring, not 
discharge or other discrimination in 
other terms or conditions of employ
ment against those already holding 
a position.  The Court went on to note that after the General Counsel 
has established a prima facie
 case of union-based discrimination, the 
burden shifts to the employer to articulate some legitimate nondis-
criminatory reason for the employer™s 
rejection of the applicant.  Again, 
I would distinguish 
Architectural Glass
 factually from those of the 
instant case.  Additionally, this newly 
minted text departs virtually from 
established Board law, and I decline to follow it. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 622 alleged discriminatees would have taken place even in the ab-sence of protected activity. 
Assuming arguendo
, that the General Counsel has made out 
a prima facie case, Respondent asse
rts that it had no discrimina-
tory motive in not hiring the union members here. 
Respondent maintains that it me
rely followed its normal and 
ordinary business procedures, employed and implemented its 
hiring criteria as to 
all applications received by it (union and 
nonunion) and made appropriate hi
ring decisions.  Respondent 
contends that pursuant to its 
hiring policies, operating as a 
process of elimination, persons 
were considered or not consid-
ered for interviews; some were attempted to be called for inter-

views and some applicants were reached, others were not; some 
applicants agreed to be employed, others declined.  This was 
the hiring process at work.  As a consequence, some union 
applicants, including some of th
e alleged discriminatees, were 
considered for hire or attempte
d to be hired or were actually 
hired, and some of the alleged 
discriminatees were not consid-
ered for hire.  
Respondent contends th
at neither the union status of the al-
leged discriminatees nor their ob
vious organizational activities, 
to wit, ﬁsalting,ﬂ
70 were the motivating or even contributing 
factors in its decision not to hire them. 
Clearly, the linchpin of Responde
nt™s defense is the validity 
of its employment criteria 
and Respondent™s good faith and 
nondiscriminatory application ther
eof.  I would concede that 
Respondent™s employment criteria 
seems facially valid, and is 
reasonably and plausibly connected to its legitimate business or 
economic reasons and concerns. 
This said, if Respondent demons
trates that these policies and 
practices (along with the other elements of the criteria) were 
validly and honestly employed by Hunt as she considered the 
applicants; that these policies and practices, etc., were not mere 
pretexts employed to discriminate, then the Respondent has met 
its burden under 
Wright Line. F.  Discussion and Conclusions
 Regarding the Remaining   
Alleged Discriminatees  
1.  The IBEW alleged discriminatees 
As previously discussed in 
the IBEW individual cases sec-
tion of this decision, Respondent
 variously offered several and 
differing reasons for not hiring the individual union members 
Closson, Adams, T. Geary, M.
 Geary, Clayton, McCann, and 
Wasson.  However, the critical
 and perhaps guiding criterion 
utilized by Hunt in not hiring them was the wage criterion.  
Hunt, in rejecting these persons 
for hire, determined that each 
one was either currently earning 
or in past jobs had earned sub-
stantially more than Respondent budgeted for the advertised 
                                                          
 70 Respondent argues that the Unions here employed a ﬁ
modus oper-
andiﬂ designed to invite rejection of 
union applicants by Respondent 
and to entrap it into committing an unf
air labor practice.  I take this ﬁmodus operandi
ﬂ to refer to the salting technique, clearly employed 
here.  The Board has not ruled that this technique is unlawful; Respon-
dent points to no author
ities invalidating salting.  I have reviewed the decision (unpublished) of 
Goodless Electric Co.
, JDŒ22Œ95, March 2, 
1995, cited by Respondent presumably in support of its position on the 
salting issue.  In Goodless, 
(retired) Administrative Law Judge William 
F. Jacobs determined that the un
ion applicants under the facts and 
circumstances of that case were not bona fide
 applicants.  However, his ruling was not predicated on the or
ganizational activities of the appli-cants, but because they were basically incompetent for work or unquali-

fied for the jobs they sought
.  Salting was not the issue. 
positions.  She concluded primarily and essentially on this 
ground that these seven would not make a good match for em-
ployment at J. O. Mory. 
It is noteworthy that Hunt ne
ver attempted to contact the 
IBEW seven to discuss/investigat
e the issue of wages or other aspects of their application, including the Company™s change of 
hiring policy, their qua
lifications (their lic
ensure or journey-
man™s status), their experien
ce or other relevant background 
matters.  Hunt also did not, in my view, give much, if any, con-
sideration to the applicants™ rechecking on the status of their 
applications, a criterion on which she seemed to place great 
emphasis in her testimony.  Howeve
r, it is not the place of the 
trier of fact to second guess Respondent or its agents in the 

creation, interpretation and implementation of its legitimate 
business activities, including its 
hiring policies and practices.  
Also, it is not my place to crit
icize or evaluate Respondent or 
its agents in the performance of
 their jobs.  However, it is 
clearly with the purview of the trier of fact to determine in a 
refusal to hire case whether Respondent and its agents have 
unlawfully and discriminatorily 
applied even colorably legiti-
mate policies or have performed their jobs in such a way as to 
deny rights guaranteed under the Ac
t.  Thus, generally, all poli-
cies, rules and practices must be
 applied in a nondiscriminatory 

fashion and must be promulga
ted for nondiscriminatory rea-
sons. I have carefully examined the entire record herein, but with 
particular attention to all of th
e applications of record of the 
various union and nonunion seekers of employment with J. O. 
Mory during the relevant period
 to determine if Respondent™s 
rejection for hire of the remain
ing seven IBEW applicants was 
unlawfully discriminatory or based on a fair and equitable ap-
plication of Respondent™s criter
ia.  As I have noted earlier 
herein, the critical issue here in
 my view is whether Respondent 
failed to hire these union adhere
nts out of an antiunion animus per Wright Line, supra. I have concluded that Respondent
 did violate the Act in not 
hiring applicants comprising  the IBEW group because of Re-
spondent™s discriminatory and di
sparate treatment of the IBEW 
seven.  I would find and conclude that the reasons given by 
Respondent for not hiring them we
re essentially pretextual in 
nature. Preliminarily, I agree with th
e General Counsel™s characteri-
zation of this case as being one in which both Unions had in 
part set out very aggressively 
to organize Respondent™s opera-
tions.  Thus, especially during the summer and fall of 1994 in 
particular, Respondent was esp
ecially on the alert for union 
organizational attempts, and bein
g of a mind that the presence 
of a union would be disruptive of the way it preferred to con-
duct its business, girded its loins to frustrate and defeat the 
IBEW™s efforts.  It is clear on this record that Respondent™s 
wage criterionŠthe policy agai
nst hiring persons who were 
then employed and/or making wa
ges substantially higher than 
Respondent paidŠwas principall
y employed pretextually to 
reject the IBEW alle
ged discriminatees. 
I have come to this conclusion by examining the contempo-
raneously submitted application of a union affiliated electrician, 
Phillip Dirig, and comparing the way he was treated by Re-
spondent with the treatment of the Closson IBEW group.  Ac-
cording to his application, Phillip Dirig applied to Respondent 
for an electrician™s position on Ju
ly 18, 1994.  Dirig indicated 
on his application that he could st
art work immediately, that he 
was ﬁopenﬂ (to negotiation) re
garding salary desired, but 
he  J. O. MORY, INC. 623 was currently employed
, so Respondent could not make inquiry 
of his present employer.  Dirig indicated that he had completed 
the (union) Joint Apprentices
hip Training Committee (JATC), 
but had not partaken of any spec
ial studies and held no license.  
Dirig, at the time of his appl
ication, was working for a union 
contractor (Shambaugh) and making union scale as a journey-
man inside wireman.  Dirig™s stated reason for wanting to leave 
his present job was to make more money
 (highly unlikely under 
Respondent™s wage structure). 
 Dirig™s employment history 
clearly indicated that he was 
used to making union scale on all 
prior jobs listed.  It is undisputed that union scale wages were 
substantially higher than Respondent™s wages. 
Hunt testified that she received
 Dirig™s application and knew 
that he was affiliated with a union by his reference to the JATC, 

and because he was employed at a known union contractor, 
Shambaugh Electric.  Hunt contacted Dirig on July 25, 1994, 
about employment with the Company but did not hire him, 
because Dirig advised her that he was already working.  
Clearly, Hunt would have hired 
Dirig if he were not already 
employed, and Respondent admits as much.  The question beg-
ging for an answer is what makes Dirig, employed at the time 
of his application, used to making more money then Respon-
dent claims it budgeted for the position, holding a journey-
man™s card (but unlicensed) and clearly a known union mem-
ber, a worthy candidate for employ
ment at J. O. Mory while at 
the same time the Closson IBEW group (with similar and even 
superior qualifications indivi
dually) unsuitable for employ-
ment.  The obvious answer to 
me is that the Closson IBEW 
group clearly showed its organizers
™ hand; they were out in part 
to organize the Company.  Dirig presented no such obvious 
threat.  Thus, Dirig gets a favorable nod; the Closson group is 
rejected.  In this light, I would conclude that Hunt decided not 
to hire the Closson IBEW group not for the reasons she stated, 
but because of their union affiliation and their clear attempt to 
engage in protected activityŠor
ganizing the J. O. Mory em-
ployees.  Accordingly, while legitimate on their face, I would 
conclude that with respect to 
the IBEW group, Hunt™s stated 
reasons were really pretexts, me
re disguises for her real and 
unlawful motive to frustrate the 
organization of J. O. Mory™s 
employees by the Closson adherents. 
In so finding a violation, I am not unmindful that Respondent 
utilized its wage criterion to reject certain other applicants, 
namely, Michael Pearson, Mel 
Nix, Bradley Hunt, John Fos-
naugh, and Douglas Dirig during the months the Closson group 
made its applications.  Signifi
cantly, however, Hunt testified 
that she did not know from their 
applications or otherwise, 

whether these individuals were
 affiliated with any unions. 
I am also aware that Respondent hired other persons known 
to be union members during the spring and summer (July 
1994), namely, Pat Garrett, Pedro Ma
rdini, Mark Leipold, Paul 
Sauers, and Ronald Swangin, wh
ich would serve to counter a 
claim of union animus.  However, I note that Garrett, Mardini, 
and Leipold, at the time of their applications and ultimate hir-
ing, did not reveal to Respondent
 their organizational intentions 
or objectives. 
Sauers and Swangin were hired and evidently engaged in no 
organizational or other concerted 
activities.  In fact, Swangin™s 
application indicated that he had left one of his former jobs, 
because he was ﬁtired of working for [the] Union,ﬂ an attitude 

clearly compatible with Respondent™s.  Thus, on the record, 
these afore-mentioned union members did not present to Re-
spondent the same ﬁin-your-faceﬂ 
organizing threat as did the 
IBEW group. 2.  The remaining Sheet Metal Union alleged discriminatee: 
Kelly Ullery
 Ullery testified that he had been a member of the Sheet 
Metal Union for approximately 5 years and is a fourth year 
apprentice; in October 1995, he was in his third year of appren-
ticeship. Ullery became aware of Res
pondent™s hiring through local 
newspapers and submitted an application
71 in person at Re-
spondent™s South Milford facility.  At the time of his applica-
tion, he was in the company of
 fellow union members Tafelski, 
Anspaugh, two Fort Wayne appr
entices whose names he could 
not remember
72 and Kereszturi, all of whom were prominently 
wearing various union parapherna
lia.  Ullery was wearing a 
baseball cap with the Union™s insignia on it.  Ullery at the time 
was employed by the Sheet Meta
l Union (and continues in its 
employ, position unknown). 
Ullery submitted his application to the receptionist and was 
told by her that Hunt was responsible for hiring.  After submit-
ting his application, Ullery cal
led Respondent™s South Milford office to check on his application on a once-per-day basis for 
approximately 1 week, but was ne
ver able to contact Hunt.  
Ullery was told on those occasions that Hunt was out of the 

office, and he left messages for her to return his call.  To his 
knowledge, Ullery was never c
ontacted by the Respondent 
regarding his application. 
Hunt explained why Ullery wa
s not offered an employment 
opportunity at the Company.  First, the positions as advertised 
were not actually filled by the Respondent
73 although she had 
indeed interviewed other pers
ons for the position.  Second, 
Hunt stated that Ullery was currently then employed (by the 
Union).  Third, Ullery was from the South Bend area which in 
her view (geographically) w
ould not make him a good match, 
considering where the Company did most of its work.  And, 

fourth, the advertised position was for a residential installer 

and, based on Ullery™s application,
 his experience appeared to 
be in commercial installation.  
On this point, Hunt went on to 
explain that one™s experience in one area or the other of a trade 
was important to the Company in terms of costs primarily in the 
area of training, which in turn impacts on the specific job in 
question.74  Regarding the jobs for which employees were be-
ing sought, Hunt explained that the Company was looking for 
ﬁlead peopleﬂ who would be able to run the job with (presuma-
bly) no or the least amount of additional training.  Although 
Hunt did not personally interview Ullery, she was asked the 
                                                          
 71 Ullery™s application is G.C. Exh. 20. 
72 Presumably, Starnes and Till. 
73 Hunt™s reasons for the nonfilling of these positions at this timeŠ
October 1995Šhave been discussed earlier, infra
. 74 Ambrose Dean Polly, Respondent™s
 division manager at its Fort 
Wayne facility, testified at length on
 the substantial differences be-tween commercial and residential sheet metal installation and related 
work.  Respondent™s Fort Wayne facility does primarily residential 
work.  Gary Worman, Respondent™s operations manager at the Avilla 
sheet metal division, also testified to
 material differences in commercial 
and residential sheet metal installation.  The testimony of these two 
persons in this area was unrebutted.  Accordingly, I would conclude 
that commercial sheet metal experience is not clearly fungible with 
residential sheet metal experience (and vice versa) and that Hunt could 

reasonably consider the lack of resi
dential sheet metal experience as a 
disqualifying criterion for purposes of hiring. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 624 following question by Respondent™s
 counsel (Tr. 343) regard-
ing Ullery and alleged 
discriminatee Tafelski:
75  Q.  Did Mr. Tafelski and Mr. Ullery, did they have any 
experience in residential based on the applications of both 
of them and the interview that you had with Mr. Tafelski? 
 Hunt responded:  Based on the interview that I had, he had electrical 
wiring which would be resident
ial but most of his sheet 
metal work would have been in commercial work. 
 Respondent™s counsel asked 
Hunt a followup question: 
 And did that play any decision or would it have played 
any decision in whether you wo
uld have hired him or not 
or considered hiring him? 
 Hunt responded, ﬁYes si
r, it would have.ﬂ Again, although not entirely clea
r to me, Hunt seemed to be speaking only of 
Tafelski and not Ullery.  Thus, as to Ullery™s 
residential experience or lack 
of it and its bearing on her deci-
sion not to hire him, Hunt did not clearly and responsively ad-
dress the issue in her testimony. 
I have examined carefully Ulle
ry™s application (G.C. Exh. 
20) on which he lists three form
er employers and corresponding 
positions of ﬁfabricatorŠone po
sition, and ﬁinstallerﬂŠtwo 
positions.  The appli
cation is devoid of 
any reference to the 
nature of the work called for by
 these positions. 
 Furthermore, there is nothing in the application, or the record as a whole, 
which would identify Ullery™s prior work as residential or 
commercial; or that the employers listed by Ullery were ﬁresi-
dentialﬂ or ﬁcommercialﬂ conc
erns.  Therefore, I would con-
clude that Hunt was mistaken in 
determining that Ullery did not 
have residential sheet metal experience.  Hunt also rejected 
Ullery at least in part because she felt that his residence in 
South Bend made him a poor match geographically for em-

ployment with the Company.  Ullery was not interviewed and, 
of course, was not asked about his willingness (or ability) to 
travel to a remote site, as were the other interviewed applicants.  
Considering that commuting (even substantial distances) is a 
fact of the modern workaday world (and this may be the rule in 
the construction industry), Hunt may not be on solid ground in 
assuming that an individual seeking employment will not ac-
commodate himself to a required commute.  However, I will 
not second guess Hunt on this point. 
Hunt also cited as a reason for not hiring Ullery, the Com-
pany™s decision not to fill the 
advertised positions in October 
1995. However, I note that Hunt
 re-called other Sheet Metal 
union members in February and March 1996 when the Com-
pany™s business improved, and it is
 particularly noteworthy that 
Kereszturi was later re-called and hired in November 1996, in 

spite of his experience being primarily in commercial sheet 
metal.  Finally, Hunt considered Ullery™s then-current employ-
ment as a reason to disqualify him for employment.  Hunt 
knew, of course, that Ullery was a Sheet Metal Union em-
ployee. 
Hunt™s handling of Ullery™s application, which appears to 
conform generally with the Resp
ondent™s employment criteria, 
except for the wage criterion, is flawed.  However, Hunt 
                                                          
 75 The matter of residential versus commercial experience as an em-
ployment criterion was also at issue in the case of alleged discriminatee 
Tafelski. 
clearly, in my view, made her 
decision to reject Ullery on mis-
taken belief or erroneous information.  Moreover, she took no 
steps to investigate or verify the matters on which she evidently 
placed great reliance in rejecting Ullery. 
In spite of what I see as a basically flawed handling of Ul-
lery™s application by Hunt, I cannot glean from her treatment of 
him a discriminatory motive.  Clearly, she was of a mind over a 
period of time to hire most of the members of the Sheet Metal 
applicants, and actually took step
s to hire them.  It cannot be 
denied that five of the six Sheet
 Metal applicants were honestly 
considered for employment and 
one of whom, the prime mover 
of the organizing effort, was 
actually hired by Respondent.  I 
cannot, based on the facts an
d circumstances surrounding his 
application, conclude that Ul
lery was not hired by Hunt 
because of unlawful discrimination.  Accordingly, I would 
dismiss the complaint as to him. 
CONCLUSIONS OF 
LAW 1.  The Respondent is an employer engaged in commerce 
within the meaning of Section 2(2), (6) and (7) of the Act. 
2.  The Unions are labor organizations within the meaning of 
Section 2(5) of the Act. 
3.  By refusing to consider for employment and/or refusing 
to hire the following IBEW members named in the complaint 
(Case 25ŒCAŒ23625), 
 1.  Michael Closson 
2.  Harley Adams 
3.  Timothy Geary 
4.  Michael Geary 
5.  Roger Clayton 
6.  Russell McCann 
7.  Harold Wasson 
 Respondent has engaged in unfair labor practices affecting 

commerce within the meaning of Section 8(a)(1) and (3) of the 
Act. 
THE REMEDY Having found that the Respondent has engaged in certain un-
fair labor practices, I find that it must be ordered to cease and 

desist and to take certain affirmative action designed to effectu-
ate the policies of the Act. 
Having found that the Respondent violated Section 8(a)(1) 
and (3) of the Act by refusing to consider the above applicants 

for employment, I shall order Respondent to consider them for 
hire and to make whole those 
discriminatees, whom the Re-
spondent would have hired, for 
any losses sustained by reason 
of the discrimination against them, including amounts they 
would have earned on other jo
bs to which Respondent subse-quently would have assigned them.  If it is shown at the com-
pliance stage of this proceeding that the Respondent, but for the 
discrimination, would have assigned any of these discrimina-
tees to present jobs, the Respondent shall hire those individuals 
and place them in positions substantially equivalent to those for 
which they applied.  
3E Co.
, 322 NLRB 1058 (1997).  Backpay 
shall be computed on a quarterly basis as prescribed in 
F. W. 
Woolworth Co., 90 NLRB 289 (1950), and shall be reduced by 
net interim earnings, with interest computed in accordance with 
New Horizons for the Retarded
, 283 NLRB 1173 (1987). 
[Recommended Order omitted from publication.] 
  